          Case 2:20-ap-01103-BB                   Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27                                      Desc
                                                  Main Document     Page 1 of 59



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address

 NUSSBAUM APC
 Lane M. Nussbaum, SBN 264200
 Wayne M. Abb, SBN 91625
 Richard J. Uss SBN 273871
 27489 Agoura Road, Ste. 102
 Agoura Hills, California 91301
 Tel. (818) 660-1919 | Fax. (818) 864-3241




 □     Individual appearing without attorney
 181   Attorney for: Gwendolyn Nolan

                                            UNITED STATES BANKRUPTCY COURT
                              CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION DIVISION
IN RE:                                                                       Adv. Case No.: 2:20-ap-01103-BB
WILLIAM K. SPENCER,                                                          Case No.: 2:20-bk-10401-BB
                                                                             Ch: 7
           Debtor.
                                                                              AMENDED NOTICE OF MOTION FOR:
                                                                              MOTION LEAVE TO AMEND COMPLAINT;
                                                                              MEMORANDUM OF POINTS AND AUTHORITIES;
 ___________________________________ _                                        DECLARATION OF RICHARD J. USS


GWENDOLYN NOLAN
                                                                              (Specify name of Motion)
           Plaintiff,

                        vs.
                                                                              DATE: April 20, 2021
                                                                              TIME: 2:00 pm
WILLIAM K. SPENCER                                                            COURTROOM: 1539
                                                                              PLACE: 255 East Temple Street
           Defendant                                                                   Los Angeles, California 90012


                       THE HONORABLE SHERI BLUEBOND AND ALL INTERESTED PARTIES:
1. TO (specify name): _____________________________________________________________________________

2. NOTICE IS HEREBY GIVEN that on the following date and time and in the indicated courtroom, Movant in the above-
   captioned matter will move this court for an Order granting the relief sought as set forth in the Motion and
   accompanying supporting documents served and filed herewith. Said Motion is based upon the grounds set forth in
   the attached Motion and accompanying documents.

3. Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if you
   have one. (If you do not have an attorney, you may wish to consult one.)




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                          F 9013-1.1.HEARING.NOTICE
        Case 2:20-ap-01103-BB                   Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27                                      Desc
                                                Main Document     Page 2 of 59


4. Deadline for Opposition Papers: This Motion is being heard on regular notice pursuant to LBR 9013-1. If you wish
   to oppose this Motion, you must file a written response with the court and serve a copy of it upon the Movant or
   Movant’s attorney at the address set forth above no less than fourteen (14) days prior to the above hearing date. If
   you fail to file a written response to this Motion within such time period, the court may treat such failure as a waiver of
   your right to oppose the Motion and may grant the requested relief.

5. Hearing Date Obtained Pursuant to Judge’s Self-Calendaring Procedure: The undersigned hereby verifies that
   the above hearing date and time were available for this type of Motion according to the judge’s self-calendaring
   procedures.


Date: 03/23/2021                                                               NUSSBAUM APC
                                                                               Printed name of law firm




                                                                                 /s/ Lane Nussbaum
                                                                               Signature


                                                                               Lane Nussbaum
                                                                               Printed name of attorney




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 2                              F 9013-1.1.HEARING.NOTICE
 Case 2:20-ap-01103-BB      Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27       Desc
                            Main Document     Page 3 of 59

     NUSSBAUM APC
1    Lane M. Nussbaum, SBN 264200
     Wayne M. Abb, SBN 91625
2    Richard J. Uss SBN 273871
     27489 Agoura Road, Ste. 102
3    Agoura Hills, California 91301
     Tel. (818) 660-1919 | Fax. (818) 864-3241
4
     Attorneys for Plaintiff Gwendolyn Nolan
5

6

7

8
                          UNITED STATES BANKRUPTCY COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
                                LOS ANGELES DIVISION
10

11   IN RE:                                        Case No.: 2:20-bk-10401-BB
                                                   Adv. Case. No.: 2:20-ap-01103-BB
12   WILLIAM K. SPENCER,
13                                          MOTION FOR LEAVE TO AMEND
                                   Debtor. COMPLAINT; MEMORANDUM OF
14                                          POINTS AND AUTHORITIES;
     _________________________________________________
                                            DECLARATION OF RICHARD J. USS
15
     GWENDOLYN NOLAN,
16
                             Plaintiff,            Date: April 20, 2021
17                                                 Time: 2:00 pm
18   vs.                                           Place: 255 East Temple Street
                                                          Los Angeles, California,
19   WILLIAM K. SPENCER,                                  Courtroom 1539
20
                            Defendant.
21

22

23         TO THE HONORABLE SHERI BLUEBOND, UNITED STATES BANKRUPTCY
24   JUDGE, ALL PARTIES AND THEIR RESPECTIVE COUNSEL OF RECORD:
25         COMES NOW, GWENDOLYN NOLAN (“Nolan”) and respectfully requests that
26   this Honorable Court issue an Order granting Nolan leave to file an Amended Complaint in
27   the adversarial action bearing Case Number 2:20-ap-01103-BB, attached to the declaration
28   of Richard J. Uss.

                                    -1-
           MOTION FOR ORDER FOR LEAVE TO FILE AMENDED COMPLAINT
 Case 2:20-ap-01103-BB       Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27          Desc
                             Main Document     Page 4 of 59


1           This Motion is based upon the fact that: (1) Defendant/Debtor William K. Spencer
2    has not yet made his initial disclosures pursuant to Fed. R. Civ. P. 26; (2) Defendant/Debtor
3    William K. Spencer has filed a Notice of Appeal of this Honorable Court’s denial of
4    Defendant/Debtor William K. Spencer’s Motion for Judgment on the Pleadings [Dockt. No.
5    51]; and (3) Plaintiff intends to file a First Amended Complaint pursuant to F.R.B.P.
6    7015(a)(2), to which Debtor would not stipulate.
7           This Motion is based on the attached Memorandum of Points and Authorities, the
8    Declaration of Richard J. Uss, filed concurrently herewith, the proposed Amended
9    Complaint attached to the Declaration of Richard J. Uss as Exhibit 1, the entirety of the
10   Court’s file and any oral argument offered in support thereof, if necessary.
11          WHEREFORE, Nolan respectfully requests that this Court enter an Order granting
12   Nolan leave to file an amended Complaint.
13   Dated: March 23, 2021                                   NUSSBAUM APC
14

15
                                                                   /s/ Lane Nussbaum
                                                             _____________________________
16                                                             Lane Nussbaum
17                                                           Attorneys for Plaintiff Gwendolyn
                                                             Nolan
18

19
20

21

22

23

24

25

26

27

28

                                   -2-
          MOTION FOR ORDER FOR LEAVE TO FILE AMENDED COMPLAINT
 Case 2:20-ap-01103-BB         Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27        Desc
                               Main Document     Page 5 of 59


1                       MEMORANDUM AND POINTS AND AUTHORITIES

2    I.     INTRODUCTION

3           Plaintiff Gwendolyn Nolan (“Nolan”) initiated this instant adversarial complaint to
4    declare the debt that Debtor William K. Spencer (“Debtor”) incurred to Nolan non-
5    dischargeable pursuant to 11 U.S.C. §§ 523(a)(2) [Dockt. No. 1].
6           On or about January 27, 2021, Nolan filed the appropriate Motion to Compel
7    Debtor’s Initial Disclosures Pursuant to Fed. R. Civ. P. Rule 37 [Dockt. No. 22].
8    Throughout the majority of this adversarial action, Debtor was self-represented.        On
9    February 2, 2021, Debtor’s counsel substituted into this matter. [Dockt. No. 24]. Nolan’s
10   Motion to Compel was granted and Debtor was ordered to provide Nolan with Debtor’s
11   initial disclosures within fourteen (14) days of the entry of this Honorable Court’s Order
12   [Dockt. 47].
13          Additionally, Debtor filed a Motion for Judgment on the Pleadings [Dockt. No. 25],
14   which was denied on February 23, 2021. Thereafter, Debtor filed a Notice of Appeal on
15   March 9, 2021 [Dockt. No. 40].
16          In order to accommodate the process of justice, this Honorable Court should permit
17   Nolan leave to file an Amended Complaint. Nolan has not previously sought to amend the
18   Complaint in this action and Nolan’s proposed amendment neither seeks to add any
19   additional counts nor alter Nolan’s theory related to this action. Nolan simply requests
20   permission to allege additional facts in support of the already existing count that seeks to
21   have Nolan’s claim deemed non-dischargeable. Nothing contained within Nolan’s proposed
22   amendment will amount to an “unfair surprise” so as to amount to unfair surprise to the
23   extent to warrant denial of this instant relief.
24   II.    ARGUMENT
25          Rule 15 provides that Plaintiff may apply for leave to amend the complaint, and that
26   such leave shall be freely given when justice so requires. The function of Rule 15(a), which
27   provides generally for the amendment of pleadings, is to enable a party to assert matters
28   that were overlooked or were unknown at the time he interposed the original complaint or

                                    -3-
           MOTION FOR ORDER FOR LEAVE TO FILE AMENDED COMPLAINT
 Case 2:20-ap-01103-BB          Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27             Desc
                                Main Document     Page 6 of 59


 1   answer. See, 6 Wright & Miller, Federal Practice and Procedure (2d ed.), Civ. §1473 Rule
 2   15. Justice so requires absent factors “such as undue delay, bad faith or dilatory motive on
 3   the part of the movant…undue prejudice to the opposing party by virtue of allowance of the
 4   amendment, [or] futility of the amendment, etc.,” which are wholly absent here. Foman v.
 5   Davis, 371 U.S. 178, 182 (1962); See also, Moore v. Kayport Package Exp., Inc., 885 F.2d
 6   531 (9th Cir. 1989) While decisions regarding leave to amend are left to the court’s
 7   discretion, “there must be good reason to deny the motion.” Acito v. IMCERA Grp., Inc., 47
 8   F.3d 47, 55 (2d Cir. 1995) (citation omitted).
 9          Amendments are permitted
10          Essentially, in order to defeat this Motion, Debtor must overcome this permissive
11   standard and strong preference for resolving claims on their merits and meet their burden of
12   demonstrating bad faith, prejudice, or futility. Here, Debtor cannot do so, and the balances
13   weigh in favor of permitting Nolan to amend the operative Complaint as set forth in the
14   Amended Complaint attached hereto as Exhibit 1.
15          A.     Debtor Cannot Demonstrate Any Prejudice by Virtue of the Proposed
16                 Amendment
17          “[I]t is the consideration of prejudice to the opposing party that carries the greatest
18   weight.” Reveal Chat Holdco, LLC v. Facebook, Inc. (N.D. Cal. 2020) 471 F.Supp.3d 981,
19   990 (citations omitted.)
20          Debtor will not be prejudiced (unduly or otherwise) by Nolan’s proposed
21 amendment of the Complaint for a number of reasons. Here, Debtor has been on notice of

22 Nolan’s contentions and assertations in this case concerning the incident giving rise to this

23 adversarial action well in excess of a year and nothing contained in this matter is new or

24 novel to Debtor, as it was the subject of the underlying state matter that had been litigated in

25 in arbitration (albeit Debtor inexorably failed to appear at the arbitration hearing).

26          By the virtue of the amended Complaint, Nolan does not seek to proceed on a new
27   theory; Nolan’s ultimate theory related to the non-dischargeability of the arbitration award
28   remains unchanged. Debtor himself has demonstrated his own knowledge of the allegations

                                   -4-
          MOTION FOR ORDER FOR LEAVE TO FILE AMENDED COMPLAINT
 Case 2:20-ap-01103-BB       Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27            Desc
                             Main Document     Page 7 of 59


1    pending in this adversarial action by the virtue of the arguments raised in Debtor’s Motion
2    for Judgment on the Pleadings filed in this matter [Dockt. No. 25]. Moreover, the proposed
3    amendments to Nolan’s Complaint do not seek to add additional counts related to the non-
4    dischargeability of Debtor’s debt, but solely for the purpose of clarifying and expounding
5    upon those allegations already set forth in the operative Complaint by the inclusion of
6    additional facts.
7           Thusly, Debtor is not required to change his position or circumstances, and nothing
8    contained in the proposed amended complaint permits Debtor to claim an unfair surprise
9    that might constitute legal prejudice that would warrant denial of the relief Nolan seeks.
10          B.     Nolan’s Amended Allegations are not Futile
11          As this Court noted in denying Debtor’s Motion for Judgment on the Pleadings,
12   Nolan has advanced a viable theory upon which it could be determined that Debtor had
13   defrauded Nolan with respect to that work that Debtor had promised to Nolan. Nolan’s
14   determination to amend the operative Complaint is, in and of itself, due to the need that
15   there be a clear statement of facts in support of Nolan’s claims as against Debtor in this
16   matter, as previously observed by this Honorable Court at the hearing on Debtor’s Motion
17   for Judgment on the Pleadings.
18          In sum, under the permissive standard that applies, and in light of the above judicial
19   assessments of Nolan’s central allegations to date, Debtor cannot establish that the
20   proposed amendments to Nolan’s claims against Debtor are clearly frivolous or that Nolan
21   does not have at least colorable grounds for relief. Accordingly, this Motion should be
22   granted.
23          C.     Debtor has declined to stipulate to Nolan Amending the Operative
24                 Complaint
25          Prior to the filing of this instant Motion, Nolan requested that Debtor enter into a
26   stipulation concerning Nolan amending the operative complaint. While Debtor notified
27   Nolan that Debtor would not stipulate to Nolan amending the Complaint, most likely
28   Debtor would not oppose Nolan’s Motion, thereby necessitating this instant motion.

                                   -5-
          MOTION FOR ORDER FOR LEAVE TO FILE AMENDED COMPLAINT
 Case 2:20-ap-01103-BB       Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27     Desc
                             Main Document     Page 8 of 59


1    III.   CONCLUSION
2           For the foregoing reasons, Nolan respectfully requests that the Court grant Nolan
3    leave to file an Amended Complaint in the form of the proposed Amended Complaint
4    appended as Exhibit 1 to the accompanying declaration of Richard J. Uss.
5    Dated: March 23, 2021
                                                         NUSSBAUM APC
6

7

8
                                                             /s/ Lane Nussbaum
                                                          _____________________________
9                                                     By: Lane Nussbaum
10                                                        Attorneys for Plaintiff Gwendolyn
                                                          Nolan
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                     -6-
            MOTION FOR ORDER FOR LEAVE TO FILE AMENDED COMPLAINT
 Case 2:20-ap-01103-BB        Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27          Desc
                              Main Document     Page 9 of 59

                               DECLARATION OF RICHARD J. USS
1
     I, Richard J. Uss, declare as follows:
2
            1.     I am an attorney, licensed before all Courts in California and am an associate
3
     at Nussbaum APC, counsel or record for Plaintiff Gwendolyn Nolan (“Nolan”). I have
4
     reviewed the file in this matter and I possess personal knowledge concerning the matters set
5
     forth in this declaration. I could testify to same if called upon to do so.
6
            2.     Throughout the majority of this adversarial action, Debtor William K.
7
     Spencer (“Debtor”) was been self-represented. Debtor filed a substitution of counsel on or
8
     about February 2, 2021 [Dockt. No. 24].
9
            3.     As Nolan had not received Debtor’s initial disclosures, on or about January
10
     27, 2021, Nolan filed a Motion to Compel Debtor’s Initial Disclosures pursuant to Fed. R.
11
     Civ. P., Rule 37 [Dockt. No. 22].
12
            4.     Nolan’s Motion to Compel Debtor’s Initial Disclosures was granted [Dockt.
13
     47]. Should Debtor comply with this Honorable Court’s Order, Nolan anticipates receiving
14
     Debtor’s Rule 26 initial disclosures on or about March 29, 2021.
15
            5.     On February 3, 2021, Debtor filed a Motion for Judgment on the Pleadings.
16
     Pleadings [Dockt. No. 25], which was denied on February 23, 2021.
17
            6.     During the parties’ meeting and conferring in preparation for the currently-set
18
     Pretrial Conference, Debtor’s counsel informed me that, while a motion for an appellate
19
     stay had yet to be filed, Debtor intends to apply to the Bankruptcy Appellate Panel for the
20
     Ninth Circuit for a stay of this action pending Debtor’s appeal in the very immediate future.
21
            7.     Nolan desires to file an amended Complaint in this action. A true and correct
22
     copy of the proposed Amended Complaint is attached hereto as Exhibit 1 and is
23
     incorporated herein by this reference.
24
            8.     While Nolan is not seeking to amend the Complaint to add any additional
25
     counts, Nolan intends to amend the Complaint to plead additional facts in order to further
26
     support the already existing count in Nolan’s current operative Complaint. By the virtue of
27
     the amended Complaint, Nolan’s ultimate theory regarding the non-dischargeability of that
28

                                   -7-
          MOTION FOR ORDER FOR LEAVE TO FILE AMENDED COMPLAINT
 Case 2:20-ap-01103-BB       Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27       Desc
                             Main Document    Page 10 of 59


1    debt related to the arbitration award remains unchanged.
2          9.     Debtor will not be unduly prejudiced by this Honorable Court granting the
3    relief Nolan seeks. Debtor is aware of those facts germane to Nolan’s contention that the
4    arbitration award is non-dischargeable, and those additional facts are not a surprise to
5    Debtor.
6          10.    I met and conferred with counsel for Debtor on or about March 22, 2021,
7    inquiring into whether or not Debtor would stipulate to permit Nolan to file an amended
8    Complaint. While counsel for Debtor informed me that he could not stipulate to the filing
9    of an amended Complaint, if Nolan was to apply to this Court for leave to amend, Debtor
10   would most likely not oppose the relief sought.
11         I declare under penalty of perjury under the laws of the United States and the
12   State of California that the foregoing is true and correct.
13         Executed this 23nd day of March, 2021, at Agoura Hills, California.
14

15

16
                                                       _______________________
                                                            Richard J. Uss
17

18

19
20

21

22

23

24

25

26

27

28

                                   -8-
          MOTION FOR ORDER FOR LEAVE TO FILE AMENDED COMPLAINT
 Case 2:20-ap-01103-BB   Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27   Desc
                         Main Document    Page 11 of 59


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                               EXHIBIT 1
                                 -9-
        MOTION FOR ORDER FOR LEAVE TO FILE AMENDED COMPLAINT
             Case 2:20-ap-01103-BB          Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27         Desc
                                            Main Document    Page 12 of 59


                 NUSSBAUM APC
             1   Lane M. Nussbaum, SBN 264200
                 Wayne M. Abb, SBN 91625
             2   Richard J. Uss SBN 273871
                 27489 Agoura Road, Ste. 102
             3   Agoura Hills, California 91301
                 Tel. (818) 660-1919 | Fax. (818) 864-3241
             4
             5   Attorneys for Creditor Gwendolyn Nolan
             6
             7
                                      UNITED STATES BANKRUPTCY COURT
             8
                       CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
             9
            10                                                    Adv. Case No.: 2:20-ap-01103-BB
            11   IN RE:                                           Case No.: 2:20-bk-10401-BB

            12         WILLIAM K. SPENCER,                        [PROPOSED] AMENDED
            13                                                    ADVERSARY COMPLAINT
                 Debtor.                                          OBJECTING TO DECLARE DEBT
            14   ___________________________________              NON-DISCHARGEABLE PURSUANT
            15   _                                                TO 11 U.S.C. §§ 523(a)(2), AND
                                                                  523(a)(4)
            16   GWENDOLYN NOLAN
            17                 Plaintiff,
            18         vs.
            19   WILLIAM K. SPENCER
            20
                                  Defendant
            21
            22
            23
                       TO THE COURT AND COUNSEL OF RECORD:
            24
                       Gwendolyn Nolan (“Plaintiff”), Plaintiff and Creditor of the above-named Debtor,
            25
                 William K. Spencer (“Defendant”), hereby seeks an order from this Court declaring the debt
            26
                 owed to her by Defendant non-dischargeable pursuant to 11 U.S.C. § 523(a)(2) and 523(a)(4)
            27
                 and Bankruptcy Rule 4007, and allege as follows:
            28


                                                               1
                    ______________________________________________________________________________________
                           AMENDED ADVERSARY COMPLAINT OBJECTING TO ENTRY OF DISCHARGE
100412209
             Case 2:20-ap-01103-BB         Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27          Desc
                                           Main Document    Page 13 of 59



             1                                          JURISDICTION
             2          1.     This Court has jurisdiction over the subject matter of this adversary proceeding
             3   under 28 U.S.C. § 157(a), 157(b), and 1334(b).
             4          2.     This adversary proceeding is a core proceeding pursuant to 28 U.S.C. §
             5   157(b)(2)(I) because it concerns a determination of the dischargeability of a particular debt.
             6                                               VENUE
             7
                               3.       Venue is proper under 28 U.S.C. § 1409.
             8
                                                            PARTIES
             9
                        4.     Plaintiff Gwendolyn Nolan is an individual, who at all relevant times herein, is
            10
                 and was resident of the City of Los Angeles, County of Los Angeles, California.
            11
                        5.     Defendant William K. Spencer is an individual, who at all relevant times herein,
            12
                 is and was resident of the City of Los Angeles, County of Los Angeles, California.
            13
                                                  FACTUAL ALLEGATIONS
            14
                        6.     On or about July 14, 2014 Plaintiff entered into a contract with Defendant
            15
                 pursuant to which Defendant would provide architectural services for a development Plaintiff
            16
                 intended to construct. The architectural contract stated that Plaintiff would pay to Defendant
            17
            18
                 the total sum of $148,000.00, due upon a series of milestones in the proposed development

            19   project. Thereafter, Defendant requested the full $148,000 upfront, stating that the funds were

            20   needed to meet the milestones, but promising that upon receipt of the funds he would produce

            21   architectural plans sufficient to be approved for development by the City of Los Angeles.

            22          7.     Plaintiff is an elderly individual within the meaning of 42 U.S. Code § 3058i
            23   and the Elder Justice Act of 2010.
            24          8.     Defendant represented to Plaintiff that Defendant possessed the requisite
            25   professional knowledge and skill to perform the duties and scope of the work Defendant was
            26   retained to perform.
            27          9.     Defendant relied upon Plaintiff’s advanced age to Defendant’s benefit in
            28   making such false promises as alleged herein.

                                                               2
                    ______________________________________________________________________________________
                           AMENDED ADVERSARY COMPLAINT OBJECTING TO ENTRY OF DISCHARGE
100412209
             Case 2:20-ap-01103-BB        Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27           Desc
                                          Main Document    Page 14 of 59



             1         10.    Defendant provided Plaintiff with Defendant’s curriculum vitae in support of
             2   Defendant’s representations related to Defendant’s ability to perform the scope of work
             3   required.
             4         11.    Defendant made such representation in an attempt to obtain unearned fees, and
             5   did not intend to produce the work product or meet the milestones promised.
             6         12.    Believing Defendant and relying on his representations, Plaintiff paid him
             7
                 $147,000.00 upfront, despite the milestones not having been satisfied in accordance with the
             8
                 written agreement.
             9
                       13.    Defendant’s proposed plans so vastly deviated from what Plaintiff had
            10
                 contracted with Defendant for, and for a number of reasons, Defendant’s plans were not
            11
                 approved, in part, by the Los Angeles Department of Building and Safety, as was required,
            12
                 for the following reasons:
            13
                              a.      Defendant’s plans were prepared, not for the subject site location, but for
            14
                                      one well over a mile away;
            15
                              b.      Defendant’s plans for the building exceeded the elevation permitted by
            16
                                      the County and City of Los Angeles;
            17
            18
                              c.      Defendant’s plans did not include the correct number of units as

            19                        contemplated by Plaintiff related to the scope of work; and

            20                d.      Defendant’s plans, as provided, called from the unit’s balconies to

            21                        overhang the sidewalk and adjacent street, in violation of the appropriate

            22                        building codes for the County and City of Los Angeles.
            23         14.    These particular defects identified in Defendant’s proposed plans are of a basic
            24   and/or rudimentary nature that no licensed professional would have prepared or presented
            25   them as the plans in no manner or form comported with the scope of work that Plaintiff had
            26   contracted for and had no possibility of being approved by the Los Angeles Department of
            27   Building and Safety, as was required.
            28


                                                               3
                    ______________________________________________________________________________________
                           AMENDED ADVERSARY COMPLAINT OBJECTING TO ENTRY OF DISCHARGE
100412209
             Case 2:20-ap-01103-BB         Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27           Desc
                                           Main Document    Page 15 of 59



             1          15.     Despite receiving the full funds upfront, Defendant has failed to produce any
             2   architectural plans which complied with the requirements of the City of Los Angeles and the
             3   Los Angeles Department of Building and Safety.
             4          16.     In fact, based upon the manner in which the plans deviated from what Plaintiff
             5   had contracted for and reasonably expected to receive, Defendant had no intention to perform
             6   the work as contracted and intended to use the initial plans, as prepared, as part of
             7
                 Defendant’s plan or scheme to have Plaintiff pay Defendant an additional $147,000.00 to
             8
                 correct the plans as necessary.
             9
                        17.    At the time of contracting, on or about July 14, 2014, Defendant had no
            10
                 intention to prepare the plans as requested and required by Plaintiff for the initial sum paid by
            11
                 Plaintiff.
            12
                        18.    Defendant informed Plaintiff that he would not produce such plans unless
            13
                 Defendant were paid an additional $147,000.00, which was refused by Plaintiff. Defendant
            14
                 did not, thereafter, prepare or attempt to prepare satisfactory plans in accordance with the
            15
                 architectural contract.
            16
                        19.    Plaintiff justifiably relied upon Defendant’s representations at the time of
            17
            18
                 contracting based upon Defendant’s representations and had no reason to then suspect that

            19   Defendant’s representations were untrue due to the parties’ professional relationship and

            20   Defendant’s representations concerning his education, experience and standing in the field.

            21          20.    On September 29, 2017 Plaintiff brought a lawsuit against Defendant in Los

            22   Angeles Superior Court seeking to recover damages for the breached contract and
            23   misappropriated funds, identified as Los Angeles Superior Court Case Number BC677750
            24   (the “Civil Action”). On December 11, 2018 such action was stayed and the matter referred to
            25   binding arbitration.
            26          21.    On June 28, 2019 a binding arbitration award was entered in favor of
            27   Gwendolyn Nolan and against William K. Spencer in the amount of $152,250.00, inclusive of
            28   attorney’s fees and costs (the “Arbitration Award”). The Arbitration Award specifically found

                                                                4
                     ______________________________________________________________________________________
                            AMENDED ADVERSARY COMPLAINT OBJECTING TO ENTRY OF DISCHARGE
100412209
             Case 2:20-ap-01103-BB        Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27            Desc
                                          Main Document    Page 16 of 59



             1   that Plaintiff’s damages were the result of fraud committed against her by Defendant. A true
             2   and correct copy of the Arbitration Award is attached as Exhibit 1.
             3          22.    On January 9, 2020 Plaintiff filed a Petition to Confirm the Arbitration Award
             4   in the Civil Action. However, on January 14, 2020 Defendant filed the chapter 7 bankruptcy
             5   proceeding which is the subject of this Petition to Declare Debt Non-Dischargeable.
             6     COUNT I: OBJECTION TO DISCHARGE OF DEBT PURSUANT TO 11 U.S.C. §
             7
                                                             523(a)(2)
             8
                        23.    Plaintiff incorporates by reference the allegations contained in paragraphs 1
             9
                 through 12 above, as though set forth fully herein.
            10
                        24.    Under 11 U.S.C. § 523(a)(2), an individual debtor may not discharge any debt
            11
                 “for money, property, services… to the extent obtained by false pretenses, a false
            12
                 representation, or actual fraud.” Here, Defendant’s debt is the consequence of a binding
            13
                 arbitration award, specifically finding that the Arbitration Award is compensatory damages
            14
                 for false pretenses, false representation, and actual fraud committed by Defendant against
            15
                 Plaintiff.
            16
                                                    PRAYER FOR RELIEF
            17
            18
                        WHEREFORE, Plaintiff prays for entry of judgment against Defendant as follows:

            19          1.     Declare and adjudge that any claim of Plaintiff pursuant to the Arbitration

            20   Award be exempt from discharge 11 U.S.C. § 523(a)(2); and

            21          2.     Award such other relief as is just and equitable.

            22
            23   DATED: March 23, 2021                                   NUSSBAUM APC
            24
            25
            26
                                                                   By: ____________________________
            27
                                                                       Attorneys for Plaintiff
            28                                                         Gwen Nolan


                                                                5
                     ______________________________________________________________________________________
                            AMENDED ADVERSARY COMPLAINT OBJECTING TO ENTRY OF DISCHARGE
100412209
             Case 2:20-ap-01103-BB     Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27            Desc
                                       Main Document    Page 17 of 59



             1
             2
             3
             4
             5
             6
             7
             8
             9
            10
            11
            12
            13
            14
            15
            16
            17
            18
            19
            20
            21
            22
            23
            24
            25
            26
            27
            28

                  ______________________________________________________________________________________

100412209
                                                   EXHIBIT 1
         Case 2:20-ap-01103-BB      Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27      Desc
                                    Main Document    Page 18 of 59




    1    Honorable Suzanne G. Bruguera (Ret.)
         ADR SERVICES, INC.
    2    9 l 5 Wilshire Boulevard. Suite 1900
         Los.Angeles, California.90017
    3    (213) 683-1600 PH
         Arbitrator
    4

    5

    6                                   ADR SERVICES, INC.
    7                           IN THE ARBITRATION BETWEEN
    8
         GWENDOLYN NOLAN,                          ) ADRS CASE NO. 19-1552-SGB-02
    9
                                                   )
10                             Claimant,           )
11               vs.                               ) ARBITRATON AW ARD
                                                   )
         WILLIAM K. SPENCER, et al.,               )
13                                                 )
                              Respondent.          )
14
                                                   )
                                                   )
l
    ,,
    0
                                                   )
                                                   )
17
         1--------------)
18

19

20
               Retired Judge of the Superior Court of the State of California for the County
21

22
         of Los Angeles, Hon. Suzanne G. Bruguera, the duly appointed Arbitrator,

23       respectfully submits this Arbitration A ward.

                                     Procedural History in Arbitration
25             1.      The parties having notified ADR Services, Inc. that retired Judge of
26       the Superior Court for the County of Los Angeles, the Hon. Suzanne G. Bruguera,
27       had been selected as the Proposed Arbitrator by both parties, the Arbitrator served
28       pursuant to California Code of Civil Procedure section 1281. 9, California Rules of
29       Court, Ethics Standards for Neutral Arbitrators in Contractual Arbitration,
      Case 2:20-ap-01103-BB        Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27           Desc
                                   Main Document    Page 19 of 59




 1    Standard 7 et seq., and applicable statutory and case law, written disclosures for
 2    the prior 5 years with respect to prior arbitrations and private trials and for the prior
 J    2 years with respect to prior mediations and references. A copy of the Arbitrator's
      Disclosure is attached as Exhibit 1.
 5             2.      Arbitrator, pursuant to Code of Civil Procedure section 1281.9, did
 6    not take any action for 15 days giving the parties time to object after being served
 7    with the Arbitrator's Disclosure.
 e             3.      The Arbitrator did not receive any objections to her appointment as
 <;   Arbitrator presiding over this matter.
10             4.      On May 16, 2019, Arbitrator conducted telephonically the first
11    Management Conference in this matter. Laurence Lishner, Esq., appeared for
12    plaintift~ William K. Spencer, respondent, appeared for himself in propria persona.
13             5.   The Arbitrator informed the parties at the first Arbitration
14    Management Conference that they may conduct discovery, and requested that the
      Arbitrator be provided with the pleadings filed in the Superior Court by the party
16    who filed such pleading.
17             6.   The Arbitrator requested that the Arbitration Argeement also be
18    provided in the Arbitration.
               7.   The A.rbitrator pursuant to agreement and stipulation by claimant's
20    counsel, Laurence Lishner, Esq., and William K. Spencer, respondent, set the
21    following schedule for Arbitration of the matter:
22                     l.    July 18, 2019 at 9:00 a.m. - telephonic Final Status Conference;

:n                     2.    July 12, 2019 -Motions in limine to be filed and served by
24    email;
25                     3.    July 8, 2019 - filing and service by email, exhibit lists and
26    witness lists;
27                     4.    July 16, 2019- filing and service of all oppositions to motions
2s    in limine, exhibit Hsts and witness lists.
29
      Case 2:20-ap-01103-BB       Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27           Desc
                                  Main Document    Page 20 of 59




 1                   5.    July 22, 2019 at 10:00 a.m. to 6:00 p.m. - Binding Arbitration
 2    Hearing.
 3                   6.    Stipulation that all notice and service in the matter to be by
 4    email.
 5             8.    Arbitrator explained to respondent representing himself that he had
 &    the right to call witnesses and present exhibits at the Arbitration Hearing.
 7             9.    Arbitrator gave written notice of all the issues discussed at the
 s    Arbitration Management Conference. The first Arbitration Management Order is
 9    attached as Exhibit 2.
10             10.   On July 18, 2019, Arbitrator conducted the telephonic final status
11    conference that had been scheduled by the Arbitrator at the request of counsel and
12    respondent representing himself. At this conference:
                     1.    Respondent William K. Spencer acknowledged that he had not
14    submitted his exhibit or witness list, had not responded to discovery, had not
15    conducted discovery, had not paid ADR Services for the arbitration services, nor
16    had he procured any witnesses on his behalf.
17                   2.    Respondent William K. Spencer requested that the Binding
1$    Arbitration Hearing be continued so that he could retain an expert to testify as an
19    expert in the Binding Arbitration and to pay ADR Services' arbitration costs.
20                   3.    Claimant objected to the continuance for the foJ1owing reasons:
                           a.     The request to continue if granted would be prejudicial to

22    claimant because it could have been made much earlier;
23                         b.     Respondent had requested and had stipulated to the date

24    selected for the binding arbitration;
25                         C.     Respondent had already delayed the matter by seeking
26    arbitration of the matter late in the litigation of the matter while the matter was
27    pending in the Superior Court;
2s                         d.     Respondent could not name the expert he intended to
2,,   retain nor could he explain why he had not contacted the expert earlier~ and
     Case 2:20-ap-01103-BB      Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27          Desc
                                Main Document    Page 21 of 59




 1                       e.    This matter while in the Superior Court was scheduled
 2   for trial on December 17, 2018. At the Final Status Conference, respondent stated
 3   for the first time before the Hon. Ruth Ann Kwan that this matter should be
 4   arbitrated. Judge Kwan indicated that perhaps respondent had waived his right to
 s   have arbitration because he failed to request arbitration at the commencement of
 6   the litigation. Claimant's counsel represented that had respondent requested
 7   arbitration when the case was filed, claimant would not have objected. Claimant's
 s   counsel nevertheless agreed to have the matter proceed by binding arbitration.
 9         11.    Arbitrator found claimant's objections to have merit, but in the
rn   interests of justice, granted respondent's request to continue the matter for a short
11   period of time allowing time for respondent to prepare his matter for the Binding
12   Arbitration Hearing.
1J         12.    Arbitrator at the request of respondent continued the Binding
14   Arbitration from July 22, 2019 to September 23, 2019. Mr. Lishner and l\fr.
1s   Spencer stipulated to September 23, 2019 (60 day continuance), and waived further
16   notice of the continuance. A telephonic Final Status Conference was set fix
n    September 17, 2019, and notice was waived.
1B         13.    Prior to September 23, 2019, respondent did not provide the name of
     his expert. Respondent did not provide a copy of his exhibits. Respondent did not

20   provide the names of his witnesses. Respondent did not contact ADR Services
21   regarding his share of the arbitration costs. Respondent did not file nor request by

22   email or telephone any further request for a continuance. Respondent did not
23   contact Arbitrator nor did he contact ADR Services regarding his intentions as to
     the Arbitration Hearing. Respondent did not conduct discovery nor did he respond

25   to discovery requests from daimant.
26         14.    Arbitrator attempted to reach respondent by telephone on September

27   23, 2019 before starting the Arbitration. Arbitrator left a message for respondent
     to call ADR Services and that the Arbitrator would wait for his call for one hour
29   before starting the Arbitration. Respondent failed to return Arbitrator's caJI vvithin
     Case 2:20-ap-01103-BB     Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27          Desc
                               Main Document    Page 22 of 59




 1   one hour nor did he call within the entire day, nor has respondent contacted ADR
 2   Services at any time after September 23, 2019.
 1         15.    On September 23, 2019, Arbitrator presided over the Binding
 4   Arbitration Hearing at ADR Services, Inc., 915 Wilshire Blvd., Suite 1900, Los
 5   Angeles. California 90017. Mr. Lishner appeared for claimant, and there was no
 6   appearance by respondent, who failed to appear at all, and failed to file any
 ,   documents such as a Proposed Witness List or a Proposed Exhibit List.
 a         16.    Arbitrator waited one hour before starting the Arbitration Hearing.
 9   and respondent did not at any time from 10:00 a.m. to 5:00 p.m. appear for the
1o   Arbitration Hearing.
11                                     Arbitrator's Findings
12         At the Arbitration Hearing, Claimant Gwendolyn Nolan was called to testity,
1J   and was sworn to testify under penalty of perjury. Arbitrator finds Ms. Gwendolyn
14   Nolan to be credible as a witness and the substance of her testimony to be credible.
15   Arbitrator finds by the higher civil standard of clear and convincing evidence:
16                1.    Claimant Gwendolyn Nolan and respondent WiJliam K.
n    Spencer on June 17, 2014, entered into a contract as follows:
                   "Outline of Architectural Services
18
                         Project: 32 Senior Affordable Apartments
19                       Location:      7601 South Western Avenue, Los Angeles CA.
20
            ''The Architect Proposes to provide schematic design drawings in order to
     research and investigate the project for its compliance with the City of Los
21
     Angeles, Planning and Building Department Code and regulation. The architect
22   will verify setback and code restrictions, density, height limits, and other issues
     that will support the project at this location.
23
            "A written report shall be provided along with the drawings that outlines and
24   documents that this project can be successfully developed at this location.
25          "Allow 15 working days for the work to be completed.
            "The total fee for this work shall be in the amount of $5,000, $2,500 to statt
26
     and $2,500 when complete.
27          "This fee shall be deducted from the total architect's fee when the owner
28
     decides to go fonvard with the final design and construction."

29



                                               5
     Case 2:20-ap-01103-BB      Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27          Desc
                                Main Document    Page 23 of 59




 1          This outline was signed and proposed by respondent W.illiam K. Spencer,
 2   Project Architect and accepted by claimant Gwendolyn Nolan as owner. Exhibit 3.
 3          2.     Respondent was hired by claimant to create a design for improvement
 4   upon the real property located at 7601 S. Western Avenue, Los Angeles,
 5   California.
 6          3.     On July 14, 2014, claimant and respondent entered into a ''Standard
 1   Form of Agreement Between Architect and Owner" which specified that Owner,
 s   Gwen Nolan (''Plaintiff' in this Action) and the Architect, William K. Spencer
 9   ("Defendane' in this matter) regarding a project consisting of 32 Unit Affordable
10   Senior Citizens Apartments.
11         4.      The Agreement Specified as the Architect's Scope of Work that
12   Architect would prepare all applications for approval by the agencies.
13          5.     Respondent represented that for $147,000, he would complete plans
14   for 3 l units of senior apa:rtments (phase I) complete with engineering.
            6.     Claimant paid respondent $147,000. Exhibit 5.
16          7.     Respondent failed to complete or provide any acceptable plans for the
17   project or any project.
18          8.     Respondent failed to clear any of the permits required. Respondent
19   failed to deliver appropriate plans. The plans respondent provided were rejected
20   by the Department of Bui !ding and Safety. Respondent failed to and refused to
21   correct any of the deficiencies cited by the Department of Building and Safety.
22   Claimant was unable to gain approval for the project.
23        The plans submitted by respondent to the Department of Building and Safety
24   were not approved as follows:
25                 l.    The plans did not provide for a mandatory set-back required by

26   the Department of Building and Safety;
27                 2.    The plans included more than the maximum permitted three
28   stories;
29



                                               6
       Case 2:20-ap-01103-BB      Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27            Desc
                                  Main Document    Page 24 of 59




  1                 3.    The plans improperly provided for apartment balconies which
  2    would overhang the sidewalk;
  J                 4.    The plans set forth an incorrect address, to wit, 738 Los
  1    Angeles Street, which is miles from the real site address;
  s                 5.    The plans were for 31 units, but only 27 were legally permitted;
  6                 6.    Claimant asked respondent to modify the plans to correct the
  1    deficiencies, but respondent refused, unless claimant paid him an additional
  8    $147,000;
  9                 7.    Claimant lost her confidence in respondent due to the fact that
10     she paid him for usable plans. She was not willing pay him anything additional,
11     for him to coITect his own errors.
12           9.     Respondent Spencer refused to return any of the $147,000 paid to him
u      by claimant, despite repeated demands.
14           10.    Respondent sought an additional $147,000 from claimant despite his
1::.   breach of the contract with claimant. Respondent defrauded claimant, having
16     taken $147,000 without complying with his contractual obligation as the architect
17     on the project.
18            11.   Claimant's uncontrovetted credible testimony is that she has suffered
19     damages of $147,000, is entitled to costs of arbitration of $5,250, and court costs.
20           The Arbitrator finds in favor of cJaimant Gwendolyn Nolan and against
21     respondent William K. Spencer for breach of contract. Further, respondent
22     Spencer committed fraud in his conduct with claimant in his failure to correct his
23     designs, refusing to work on the project without additional funds from claimant.
24     He refused to correct his own errors unless claimant gave him an additional

25     $147,000. Despite his outrageous behavior, no punitive damages were demanded
       and no punitive damages were considered nor awarded.
27           Claimant has paid to Nussbaum, APC, for attorney's fees, the sum of
28     $13,694.79, with an additional $4,819.84 unpaid balance remaining, a total of
29     $18,514.13. In addition, there are additional unbilled fees for the preparation for


                                                 '7
      Case 2:20-ap-01103-BB      Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27          Desc
                                 Main Document    Page 25 of 59




 1    the arbitration hearing, Arbitration Briet: and appearance at the hearing, in the
 2    estimated sum of $950.00. The total expected attorney's fees is the sum of
 :i   $19,464.13. It is expected that claimant will incur additional fees for filing a
 1    Request for Confirmation of A ward of Arbitrator and the appearance therefor, in
 s    the sum of$700.00, for a grand total of$20,164.13.
 6          In his answer, respondent sought attorney's fees against claimant
 7          Claimant was damaged in the amount of $152,250, and attorney's fees, and
 e    cornt costs as proximate cause of respondent's breach of the written contract.
 9                                          AWARD
10       Based upon the foregoing, the award is issued in favor of claimant Gwendolyn
11    Nolan and against respondent WHliam K. Spencer, in the amount of one hundred
12    fifty two thousand two hundred fifty dollars ($152,250), and attorney's fees as may
n     be determined and awarded by the Court, and comt costs.
14       ADR Services, Inc., to give notice.
1s       It is respectfully submitted.
16

17

18    DA TED: October 19, 2019
                                                on. Suzanne G. Bruguera (Ret,.__,.
19
                                               Arbitrator
20

21

22

23

24

25

26

27

28

29
Case 2:20-ap-01103-BB   Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27   Desc
                        Main Document    Page 26 of 59




                              EXHIBIT 1
   Case 2:20-ap-01103-BB                Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27                          Desc
                                        Main Document    Page 27 of 59


March 21, 2019

                                                  Lane M. Nussbaum, Esq.
LAURENCE H. LISHNER, ESQ.
                                                  NUSSBAUM
3000 South Robertson Boulevard, Suite 215
Los Angeles, California 90034
                                                  27489 Agoura Road, Suite 102
                                                  Agoura Hills, California 9130 I

William K. Spencer, ln Pro Per
71946 Eleanora Lane
Rancho Mi.rage, California 92270

RE:     NOLAN v. SPENCER
        ADRS Case No. 19-1552-SGB

Dear Counsel:

This letter is to acknowledge my engagement to serve as the neutral arbitrator in the above-referenced matter.

The following are the names of the participants for which a conflict check was performed:

Counsel:                        Firm;                                  Counsel for:
Laurence H. Lishner, Esq.     Law Offices ofLaurence H. Lishner        Claimant: Gwen Nolan

Lane M Nussbaum, Esq.         Nussbaum                                 Claimant: Gwen Nolan

lnProPer                                                               Respondent: William K. Spencer

Pursuant to C.C.P. Section 1281.91 CRC Ethics Standards for Neutral Arbitrators in Contractual Arbitration,
Standard 7 et seq.• and applicable statutory and case law, l, Hon. Suzanne B.ruguera, hereby make the following
disclosures for the past 5 years with respect to prior arbitrations and private trials and for the past 2 years with
respect to prior mediations and references:

Counsel:

Laurence H. Lishner, Esq.                             No Disclosures

Lane M Nussbaum, Esq.                                 No Disclosures




Law Offices ofLaurence H. Lislmer                     No Disclosures

Nussbaum                                              No Disclosures




Gwen Nolan                                            No Disclosures

William K Spencer                                     No Disclosures


My resume and/or website is available online. The information avai.lable online may or may not be pertinent to the
present case. Counsel are expected to bring to our attention any issue that may arise from the information therein.
    Case 2:20-ap-01103-BB               Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27                        Desc
                                        Main Document    Page 28 of 59


 Pagel of2
 RE:      NOLAN v. SPENCER
          A.DRS Case No. 19-1552-SGB

 Counsel and parties are asked to please infonn ADR Services. Inc. immediately if you are aware of facts that
 should be disclosed that do not appear in the aforementioned disclosure statement. If you have an objection to my
 appointment as arbitrator, it must be factual in nature and/or based upon my disclosures. Objections must be
 submitted in writing to ADR Services, Inc. within 15 days from transmission of this letter.

 Absent our receipt of a proper notice of disqualification within the time specified above, my appointment wiU be
 confinned.

 Please note that ADR Services, Inc. and I will continue to consider accepting offers of other cases, as other cases
 from time to time arise while the above-referenced case is still pending. Such other cases might involve a party,
 lawyer or .law firm involved in the above-referenced matter. As required under Standard l2(d), counsel in this
 matter will be notified ifa new offer of employment is received while this arbitration is pending.

 Thank you for your courtesy and cooperation.

 Sincerely yours,

       4 ~,( /~ . j
~ Suzanne Bru~)ra (Ret.)
 SGB:ec
  Case 2:20-ap-01103-BB            Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27                                 Desc
                                   Main Document    Page 29 of 59




                                ARBITRATOR DISCLOSURE CHECKLIST

                       ARBITRATION CASE NAME: NOLAN v. SPENCER

                          ARBITRATOR: HON. SUZANNE BRUGUERA

In addition to the information contained in the disclosure statement, I provide "yes" or '~no"
responses to each of the questions below.
                                                                                                        l'.ES
   I. (Party) Are you or any member of your immediate or extended famiJy a party,                         □
      party's spouse, domestic partner, officer, director or trustee of a party?

   2. (Family relationship) Do you or your present or former spouse, domestic                             □
      partner, child, sibling or the parent of your or your spouse or domestic partner
      either have a family relationship with a lawyer in the arbitration or is currently
      associated in the private practice of law with a lawyer in the matter?

   3. (Significant relationship) Do or did you or any member of your immediate
      family have or had a significant personal relationship with any party or lawyer
      for a party?
                                                                                                          □
                                                                                                                 X
   4. (Service as an arbitrator) Are you now or have you in the last five years served                     # 4-See
      as either a neutral or party-appointed arbitrator in another case involving either a                Disclosure
                                                                                                          Statement
      party or lawyer for a party to the current arbitration'?

   5.   (Compensated service as a dispute resolution neutral) Are you now or have                          #5-See
        you served as a dispute resolution neutraJ other than an arbitrator within two                    Disclosure
                                                                                                          Statement
        years before your proposed nomination or appointment in this matter involving
        either a party or lawyer for a party for which you expect to receive any form of
        compensation'?

   6. (Current arrangements with a party}Do you have an arrangement concerning                             #6-See
      prospective employment or other compensated service as a dispute resolution                         Disclosure
                                                                                                           StatemenI
      neutral with a party or within the last two years have you discussed such
      employment or service with a party?

   7. (Attorney-client relationships) Do you have or have you had an attorney-client                      □
      relationship with a party or lawyer for a party including. within the last two years,
      represented an officer, director or trustee of a party; gave advice in this or another
      proceeding to a party or lawyer for a party concerning the same issues in the
      arbitration or served as a lawyer of a public agency which is a party and
      personally advised or represented that agency concerning the factual or legal
      .issue in the arbitration?




                                                              Disclosure Checklist-Consumer Arbitration-Form I (2/02/16)
Case 2:20-ap-01103-BB            Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27                                    Desc
                                 Main Document    Page 30 of 59



                                                                                                        YES
 8. (Other professional relationships) Do you, your spouse or domestic partner, or
    any immediate members of your family have any other professional relationships
    with a party or lawyer for a party not disclosed in numbers 2-7, including a
    prior association in the private practice of law within the last two years,
    employment as an expert witness or consultant for a party or, within the last two
                                                                                                          □

                                                                                                                   X
    years, employment as an expert or consultant for a lawyer in the arbitration?

 9. (Financial interest in a party) Do you or any member of your immediate family
    have a financial interest in a party?
                                                                                                          □
                                                                                                                    )(
10. (Financial Interest in the arbitration) Do you or any member of your
    immediate family have either a fmancial interest in the subject matter of the
                                                                                                          □
                                                                                                                     ,<
    arbitration or an interest that could be substantially affected by the outcome of
    the arbitration?

11. (Knowledge      or disputed facts) Do you or any member of your immediate or                          □
     extended family have personal knowledge of disputed evidentiary facts relevant
     to the arbitration or is any person in this group likely to be a witness in the
     matter?

12. (Membership in organizations practicing discrimination) Are yc;iu a member
    in any organization that discriminates on the basis of race, sex, religion, national
    origin or sexual orientation?
                                                                                                          □
                                                                                                                   A
13. (Offers for future employment or professional relationships) Do you intend,
    during the pendency of the instant matter, to entertain offers of employment as a
    neutral or offers of new professional relationships from a party or lawyer for a
                                                                                                       X              □


     party?

14. Are you aware of any other matter that might cause a person aware of the facts to
    reasonably entertain a doubt that you would be able to be impartial?
                                                                                                          □
                                                                                                                  Jl
15. Are you aware of any other matter that leads you to believe there is a substantial
    doubt as to your capacity to be impartial, including, but not limited to, bias or
    prejudice toward a party, lawyer or law firm in the arbitration?
                                                                                                          □
                                                                                                                  J\
16. Are you aware of any other matter that otherwise leads you to believe that your
    disqualification will further the interests ofjustice?
                                                                                                          □
                                                                                                                   X
17. Do you have any permanent or temporary physical impairment that will cause
    you to be unable to properly perceive the evidence or properly conduct the
     proceedings?
                                                                                                          □
                                                                                                                      ~



                                                            Disclosure Checklist - Consumer Arbitration - Fonn I (2102116)
Case 2:20-ap-01103-BB   Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27   Desc
                        Main Document    Page 31 of 59




                              EXHIBIT2
      Case 2:20-ap-01103-BB               Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27          Desc
                                          Main Document    Page 32 of 59



 1    Honorable Suzanne Bruguera (Ret.)
      ADR SERVICES, INC.
 2    915 Wilshire Boulevard, Suite 1900
      Los Angeles, California 9001 7
 3    (213) 683-1600 PH
      (213) 683-9797 FAX
      Arbitrator
      iudeebnumera@adrservices.com
 5

 6


 7


 8                  IN THE MATTER OF THE BINDING ARBITRATION BETWEEN:

 9


10
      GWEN NOLAN.                                      ) ADRS Case No. 19-1552-SGB-02
1.l
                                                       )
                                                       )
12
                              Claimant,                ) FIRST ARBITRATION MANAGEMENT
      vs.                                              ) ORDER
13
                                                       )
14                                                     )
      WILLIAM K. SPENCER,                              )
15                                                     )
16                           Respondent.               )
                                                       )
17                                                     )
                                                       )
18
                                                       )
19

20
      ______________                                   )
                                                       )


21

22
              L      A Telephonic Status Conference was held on May 16, 2019 at 9:00 a.m.

             2.      Laurence Lishner, Esq. appeared for claimant.
24
             3.      William K. Spencer, respondent, appeared for himself in propria persona.
25
             4.      Retired Judge of the Superior Court of the State of California for the County of
26
      Los Angeles, the Hon. Suzanne G. Bruguera, ret., of ADR Services, Inc., presided as the duly
27
      selected Arbitrator.
28
             5.      The parties informed the Arbitrator that they may conduct discovery.


                                                           1
      Case 2:20-ap-01103-BB             Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27                   Desc
                                        Main Document    Page 33 of 59



 1            6.        The Arbitrator requests that claimant provide a copy of the complaint, and that
 2   respondent provide a copy of the responsive pleading, to the Arbitrator by email. The parties
 3   should also provide the Arbitrator with a copy of the arbitration agreement, if available.
 4            7.        A telephonic Final Status Conference is set for July 18, 2019 at .9:00 a.m. On or
 5   before July 8, 2019, the parties should by email provide each other and the Arbitrator with a list
 6   of exhibits called Exhibit List, a copy of each exhibit they intend to introduce to the Arbitrator at
 7   the hearing, and a list of witnesses they intend to call to testify under oath at the hearing. These
 8   items will be discussed at the Final Status Conference. Any motions in limine should be filed by
 9   July 12, 2019, and any opposition should be filed by July 16, 2019, to be heard at the Final Status

10   Conference.
11            8.        A one day Binding Arbitration Hearing is set for July 22, 2019 from 10:00 a.m. to
12   6:00 p.m. at ADR Services, 915 Wilshire Blvd., Suite 1900, Los Angeles, California 90017.

13   Exhibit notebooks should be exchanged by the parties, and each party should provide the
14   Arbitrator with an exhibit notebook. Claimant shall be the first party to proceed, followed by the

15   respondent. The parties may call witnesses to be sworn and testify, and may present exhibits. The

16   parties have the opportunity to make opening statements and closing arguments.

17            9.        Communication with the Arbitrator shall be by email copied to all parties. Email

18   should be addressed to e1vira(@adrservices.com and to judgebruguera@adrservices.corn.

19

20

21

22
     Dated:        June 28, 2019
                                                        ~011.
                                                               , , ,~gJZ"~
                                                                    ~-~. ,
                                                             Arbitrator
                                                                           ?           .
                                                                  Suzanne Bruguera (Ret.)
                                                                                            u✓/
                                                                                               1
                                                                                                /
                                                                                                    /




                                                             ADR Services, Inc.
23

24

25

26

27

28




                                                         2
Case 2:20-ap-01103-BB   Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27   Desc
                        Main Document    Page 34 of 59




                              EXHIBIT3
     Case 2:20-ap-01103-BB             Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27                         Desc
                                       Main Document    Page 35 of 59
                                           William K. Spencer, Architect
                                           71946 Hteunora Lane, Runclm Mintgc, CA 92270
                                              Ph.one (760) 779-9854, Ci:U (8 ts) 903.3099



      June 12, 2014


                                C)utline of Architectural Services

      Project:         32 Senior Affordable Apartments

      Location:        7601 South Western Ave., Los Angeles, CA


      The architect proposes to provide schematic design drawings in order to research and investigate the
      project for Its compliance wfth the Cfty of Los Angeles, Planning and Building Department Codes and
      regulations. The architect will verify; setbacks, code restrictions, derisitV, height limits and other issues
      that wm support the ptoje1:t at this locatlon.
      A written report shall be provided along with the drawings that outlines and documents that this project
      ~an be successfully developed at this location.
      Allow 15 working days for the work to be complet&d,

      The total fee for this work shall be in the amount of $5,000.00. $2,500.00 to start and $2,500.00 when
      complete.

      Thi$ fee .shaU be deducted from the total architect's fee when the owner decides to go forward with the
      final design and construction.


     · Proposed by:




     Accepted by



..                                    ,.



::~.         ~~~-
                                           "d,.,.,,,.,,..,
Case 2:20-ap-01103-BB   Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27   Desc
                        Main Document    Page 36 of 59




                             EXHIBIT4
 Case 2:20-ap-01103-BB                                            Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27                                                       Desc
                                                                  Main Document    Page 37 of 59




                                                    Where tbe Construction Manager ts NOT a Constructor

                                                        11:192 CONSTRUCTION MANAGER-ADVISER EDITION
                                  ·THts D0Cll.1,(£V1" HAS/,',/POh.ul,VT LaO.tll. CONSE{JClNCES; CO.VS(.,'L"J.:1tro.v W1TH 11.v
                                  ATTOR:VEt' IS E.VCOf.i{UGE.D WlTN RES!?EC"r 10 ITS C0,1r!PLETION OK MODIFIC1lTION.
                                        rnts ac,ctmumt Is JntendlJd to be usaa ht corytmc:tiM with tbc J!)~J 11c/ittons of
                                                              AIA Docwnents 880/!Cil;/a, 1110/IC.Va and ,•IJOJ/C'da.


AGREEMENT
made as of the                          Ft:t.flresklTt+
(bl u:Qi>tt.r, /111.tlcaw tltm 11rt.1nt6 a11d vum;J
                                                                                                        dayof   JULY                                          In the year          or
     '2.0t4.                                    .
BETWEEN the O~·ner:
(.','(t,nt> AJl1tl ;uJ,:tr(l<J/
                                                             G WS.N ~Ol.A'N
                                                             7bl:>I ~. Wf!STEPJ'1 AVES.
                                                                t.os A~G~~ ai If.
and the Archltect:
l:'>tilmll   tmd (t/flll'tlh'$)                                  WttJ.A:AM t<• SPE1'.JC€/2....
                                                                  1 l C/4b f;;Ll!Al\t::AA l,ANE.
                                                                  PA-~tlD MtAAtrc G,J1. Cf,Z2-70
for the following Project:
/t,1c/1t1:i1t durafl,1/ d,m;rl{ltlmt   fl/ t>~,'Jjafil, lotittirllt,   ,1ddl'fl.•.f a111J ,fCll(}l/,J




The Construction Manager is:
1:Vt:111111 aml t.itlell'ttS,tJ

                                                                        N/h

The Owner and Atchltect agree as set forth below.

C11pyrlght 19~5, 191)0, 'tl99J l1r TllclAtnr.rlc:m fnr.UMi:ol' Arch1n:c1~. 1"'5 ~IC:W'tbrk Avchue.1 ,W,, -htnjJtOl'I, O.C. :?O-'.J06-S292, Reproduct!lln ofrhe rrmienal llenii"
,>r !iuh~t1ntiRI quo!llilon of its pl'Ovt~tnns with!)ltt me wdtU:n perm111~1on uf Ifie ,\!.\ Vl◊l$1te, htl ;;opyrls.iht t11M of the Crtlle.d ~mres 3nd wl!I 111bfec1 thtt vtnlw:,t ) ;
legal pro$emitlort,




•
                    AIA DOCUMSNT l!l'141iCMa • 0W'.)IP.R-Altc,rllTllCT .¼lllllJ::.m1-1·r • COt'l5l'Rt:C'J'fON 1,IAN,\GllR-
                    ADVlllBR iil)ITION .. 1992 RDITfON • .\IA' • i~l',192 • nm ,\.~!!RICAN INS'MTI.."'t'P. or, 1\ACHITECTS.
                    14
                          ~liW YOAK
                         ~)               .wr:.-.i:n.
                                                  N,W., WA:iHINOTON; D,C,ll)()IJl)•il9.a • WARNINQ: Ui'IIIOtnlld
                    . ~-•----••-• ,,._,,..__ uo -""'"'""""' • - """ wlll ..,,1,1~ lhA '111111111.fff to leoaf OfflffCLlllcn,                          9141/CMa-1992                ·1
Case 2:20-ap-01103-BB                              Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27                                                  Desc
                                                   Main Document    Page 38 of 59




          TERMS AND CONDITIONS ()F AGREEMENT BET~'EEN O\'VNER AND ARCHITECT



                                  AATIOLE 1                                                 mems consisting, of dr:1"rings and mher documents ll!usm ..
                                                                                            ins the sc:ile .tnd rel.1tic,nshlp of Projer.:t components.
               AFICHITECT'S RESPONSIBILJTIES
                                                                                            2.2.5 At ltiren.-:1!.c; a1,pror,t!:tte r.o the progress of the Schemmi:
 1.1        ARCHrtecrs SERVICES                                                             Design Ph~e nnd mutually agreeable to the Owner, Cons1:rw .
                                                                                            t!on Manager :md Archlrect, the Architect shall provide scher, ..
 1,1,1 The Architect's services consist of thotJe services per•                             atic design Studies for the O~rncr's review and the Coni;trw ,.
 foi-med by the Aich,tteet, Architect's employees :tod Atehlrect'$                          tlon Manager's lnf()~rn11.tkrn.
 co11sultanrs ias c:numetated In Articles 1 and ~ 01' this Agree-
 ment and any ocher secvli;es included In Article !.?.                                      2.2.6 fn the t'utther dt:",,::[opmenc ot' the dcaw!ngs and spec:•·
                                                                                            flcaclons during thls and subsequent phases of design, tli !!
 1.1.2 The Mchlt~ct's services shall be prov!clea ln conjunc-                               Archir.ect shall be entitled to assume the accuracy of rhe eH: •
 tion with the ser1r1ces of a Construction .:vr:inaget as clescdbed                         mates of Construction Cost which are co be provided by tll '.!
 In the edition of AI1\ Document 8801/CMa. Standard Form                                    Construction :V1:mager under the Construction ~ranage:·,
 of Agreement Between Owner an<l Construcrlon ~tanager.                                     agteement ~:ith the Owner.
 cut·rent a.~ of the d:tte uf this Agreement.
                                                                                            2.2.7 l.'.pon complecloo or the Schematic Oes!gn PMse, ti!::
 1.1.3 The Architect's services shall be performed as expcdl·                               Archfcect sh;lU provide dmwings, outltne !.lpeclflc:1ttons an 1
                          with profes~lon11l skill and crtte ;1nct
 clm1str :lS Is cr)nsiSteOt                                                                 othc( documcrua for the Owner'/! i:1pproval :ind the Constru, ..
 the orderly progres/$ of tbe Work. The 4',rchltect shall subml~                            tlOl'l :.t=nager'" information.
 for the Ownel"'s a.pt:')rova! and the C:onstruttlon Manager's
 !nt'ormation a schedule for the performance ofche Mcnlcect's                               2,3       DlaSIGN DEVELOPMENT PHASE
 scrvlC¢S wb.lch may be at;tjt.lsted as the Frofc:ct proceeds. nnd
 shall Include aUo~nce, for periods or time .-equired for                                  2,3,1 Based an the approved S<:hemaclc Design Doc:umc1:1 :,
 the Owner's ;"trtd CO!'lSti'IJCElon Manager's r~lew ~nd for
                                                                                           and .iny adJustmenrs a.urbodzed by rhe Owner lo the prograt1
 apl?ro~I QfS\1bmlssk>os t,y authorities havJns furJsdlctlon over:                         schedultl ofcon11trn<.:tlo,~ budgec, rhe MchJcect shall prev,1; ::
 the Ptolect. Time limits established by this schedufo: :tpproi>t:d                         Design Oeve!opinem      Dc,cwnems      for rhe Consm.1ct1on M:i: ..
 by the Owner shall not, c.-,:ccpt for teMOrutble ca.use, be ex•                           asefs revtew and the Owner's approVlll. The Design De.veto; ..
ceede(1 by t.he Ai:<;hltei;;t or Owner.
                                                                                           mi::nt Documents shall be based upon c;iaca and esdma:i ~
                                                                                           prc;pare4. by th¢ Construction Manager ani:l sti~n consl11t · I'
 1.1.4 the servlcc:s coveted by chis Agret:mem are subJer:t to                             drawings and c;>ther documents that estabUsh and descrtbe th :
 the tltne llmit:ttlons COtH.alned In Subpmgraph ll,5,1,                                   size and eha1'llcter of the P1nject a., to architc:cturnl, structum .
                                                                                           mechanlc~t rind electricitl systems, m:m~diils and such oth i c
                                                                                           elemenrs :ia may be appropriate.
                                 ARTICLE 2
                                                                                           2.3.2 Ac tnrerv:i.Is muturuly :1gree:1ble to the Ow,ner, Consi:rm ..
       SCOPE OF ARCHITECT'S BASIC SE:AVICES                                                cion Man:iger and Archttcect. the Atchltect Jhall provide (lm11 ..
                                                                                           Ings and other documents which depict rlle eurrem status . I'
2.1        oeFINITION
                                                                                           design development for the Owner'.s review :and th!! Con11m11 .
2,1,1 The Mchltect's !311slc Services consist of those ·cfo-                               don Mun~er's lnfurmatit)n.
scribcd In ~dlgt:tpbs 2,2 through 2.6 and any other sc:r•                                  2.~.3 t:pon completion of the Dcslgn Development Pha!i •
vices ldenclffod. In ;\rtlde 12 ttS part ot B11slc Servlces, and                           the t\t'chltect sh1tll provide dmwlngs, om!Jne speclflcatlons lit. I
include nonmtl stru<m1r1tl. mechanJcal and electrical cmglneer•                            other documents for the Owner's approval and th<.t Coosm1: .
log services.                                                                              t.lon Manager's lnformatlot1.

2,2       SCHEMATIC DSIGN PHASE                                                            2.4       CONSTRUCTION DOCUMENTS PHASE
2,2.1 Tl1e Architect shalt review rne progra.rn, schedule and                              2,4,1 l'Jased on the appi:t:>ved Design Development Po<:. •
coMtructton budget furnished by me owner to :isce(tdn cbe                                  men.ts and any further adjustments authorized by the O\'!,r:;•t :
t-eqUlrements of the Prolect and shall arrive :i.t a tnucual under-                        J11 the scope or quality <if che ProJect or In the constructli: •
:;nmdlng of such requirements with the O"l'lner.                                           tmd.get, the Architect, uttllzing data al"ld estimates prepar: I
                                                                                           by the CortstcuctJ0l'I Ma~uger, shall prep:m::, for approval c,'
2.f..2 The Architect shall review wlrh the Owner a11d Con•                                 the ownet Construction Documents consisting of Drn.wlr.n l
stt'\.l.Ctlon Manager proposed site: use and !rnproverncnt•;: s~-                          and Specifications setting f'orth u1 detail the requltemtrttti I<::
tlon of rnatcrla!.,1 buUdlog systems anct equipment: :ind                                  the con$tl'.uction c;,f the l?co/ect,
rniechod, oJ Project delivery.
                                                                                           2.4..2 At fnt¢il"'it!6 mut1.r.tlly :1sreeab!e to the Owner, Constru: •
2,2.S Tbe ArchltC!ct sh:tll l'C'View with tile owner and Con•                              tlon. Manager and Mchitt~t. the Architect shall provide Dra·i, •
srruction Manager alternative app,oachc:s co design and cnl'\•                             lngs und Specltlcutions thr the O'«l'net's 1tnd the Con4tructli:; .
struct1on oF the Protec,:.                                                                 M:.n:1.ger's review.
2,2.4 Based on the mutmtliy agrt'!t::!d•upon progr:tm, 11cheduLe                          2.4.3 t:port completion ,>f tlle Consrrocr!on Documents Phai!
a11d co03trucrton budget rcqutrementS. the t\!'cllttect .'lhllll                          tll~ Arehlteet s(1all provklt Constructkm Do1.-u1nentll lbr t:. •
pte{)2re, for approVlt1 by the Owner, Schematic Design Oocu-                              Owner'.<; llpprow.t and thei Construction Manager's lI'lforrnatlc,·

Al~ DOCUM&Nl' 8141/C~ • OWNli.lt-ARCl-ltTECT ,\GRf!F.MliNT • l;ONS't"/lt:CrtoN /dANA<iBR·
.\OVJSr.!U!Ol't'iCN • 1992 l!DmON • Al,V • -lbl!,192 • Tf'fli ,\Mlil\JCAl'l lNS'l'ITt:TP. OP AACHliECl'S,
1-:,; i'lf.W YORK .>,,Vr.Nl;Jt ~.W., W,\SftlN<iTON. D.C. lll(l()(,.,;z~2 • WAANINGt UnlletnMti
pho1oeef:l'jlllll ttlolatu ~ t!Op'plght lawe Rlld WIii llUbJect the vlofator ta fagal pNIIICICUlkln.                                  8141/CMa-1992
  Case 2:20-ap-01103-BB                       Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27                                                           Desc
                                              Main Document    Page 39 of 59



 Z,4.4 Tl'!e Architect shaU Msist the Owner and Co11.struc:t!on                  Work. (.',,fore extunsft•(I !!lt!h rqprtWitttation ma)' l)g a,gr1111ri ! :
 Manager in the preparation of the necessary bidding lntor-                      as an Additional Serdar. as described in Paragrapb J .2,.
 m:irlon. bidding forms, the Condlt(QoS ofrhe Contnicts, anct
 the forms l'>f Agceerncm becwee'1. the owner and the C:1:m•                      2.8.6 The Architect snail not have control over Qr i;harge 1\.
 tl".l,:t()rS. Thi:: Atchltcet shall a1;1;fat the Construction Manager           :tnd ~hall noc be ti:S['.)1.m.1ible few construction 1ncan$, method,
 In ls.suing blddl11g doc:umenrs to bidder.i und condttctlng pre-                technique.<J. :1equenccs or procedures. or for safety precautii:>o:
 hid cQO~~renccs with prospective blctdets. Tht: Atcblte1:..1:, with             :111d progmms In conn~c,Mn with the Wnrk, ·sioce these :u·:
 the :i:;Mst11m:e of the CoNttuctlon Manager. shaU resp<md to                     the Ci>ntmctor.s· (esponslbllity under the Coott~<m; for Cl)1:,
 qi1est!ons from bidders, and shall Issue adctend..'L                            struction. The 1\rchiteet shall O()t be responsible For the Co,:•
                                                                                 tractors' schedules or f:lllt1re to c:it'ry our the Work In 11.ccor•
2.4.5 The Atchitee.t shall as111st the Owner and Conscructlon                    dance with che Contract l)~umentll. Thi: Archltecc shall not
Manaier ii\ c1)nrtect1on w!rh the Owner's tesponslbtllcy for                     l>e responsible tor tne p~rf'ormance by rile Consttuction Man,
 flllng ctocumems teqtt!te<.I foe the :tpprova! or govemmemal                    ager or the s~tvtce., required by the ConstrucUon ~fan:1ge-r' 1
:mthol:!t.ies having 1urbid!ctlon over rhe Pro/ei:t.                             :igreemcnt with the Own,:r. Tile Architect .~1111ll ni>t have C(>11.
                                                                                 trol over or chilrgc of acrr, or oml.s.'iions <)f rhr: Contt:.t<:tcm.
2.5      BIDDING OR NEGaTIATION PHAS~                                            Subcont~Ctr.>rs, or thett agents ot employees, or t)f any oth~1 ·
                                                                                 pecso11s performing servl.ccs <>r portions of the' ""'brk.
2,$, 1 The Archlcecr, following the Owner's .ipproval of the
                                                                                 2.6.7 Toe J\rchJtcct :111au at iill rimes have acc~ss ro the W1>rl:
Con$ci:uctlon lx>cuments and of the Construction .Man-ager·s                     wherever lt ls tfl prep:m1t10n or progre:t'l.
latest estimate of Consttucdon Cost. shall asslst the Constn1c;-
tion ~faniiger in <,braining bids or negoctated prop611:ds and                   2.8.8 Communications by and wlth the Archlrect"s c:onsuf-
MSi~t irr. preparing co11ttacr.s for cocstructton.                               tanc!i sbnU be through th•: .'\rchltect.
2.6      CONSTRUCTION PHASE-ADMINISTRATION                                       2.6.9 eased on me Arcl1lrect's ohserv11.cton,s :1nct ev-Jluatlor.:,
         OF THE CONSTRUCTION CONTRACT                                            of each Contntct<;>r's Apr,llcation far l'llymem, the Art;h,.
                                                                                 tec:t sh:lll review and l'erttfy the amounts due the resp-ec.
2,8.1 The Archicect's responsibility t6 provide Baslc Se,..vkcs                  tlve Concractors.
for the Conscrucdoo Phuse under thl$ Agreement <"Omrnenc~s                       2.6.9.1 The .A.rchire,fs c,~ttlficatlon fo£ payment sh.all                    cor.
wfth the awnrd of the Contract for c:onstrucdoo :md termtn~("s                  Stitutc a representation to 1:be 0-wncr; based on the Archlcect !
at the earlfer of rile Issuance r.o the Owner or rhe fln~I Protect              ot,i:er~rions nt che site :i:, provided ln Subpatagrnph 2.6.~
Cetttflcate for Paymem oc 60 d~yi; :after the date of Substm-                   on the recmnmend.itlons of the: Con.srruct!on Miin:iser an,;
cl-al Completl<:m of the Wotk:.                                                 on the <lat~ cnmprl1,1l1'\8 the Contractors· Applkatlons t'or P.:ty•
                                                                                mcnt, that, to the best of the Architect's knowltctge, lnfOf'·
2.8.2 The ;\1'c;:l1ftect shall pro,rlde aomJnlst.ratlon of the Con-             mar.Ion and beliel the Work has progressed ro the point lnd;-
cract for construction in cooperation with the Construt.:tlon                   caced aod the quality of che Work is in :.Jccordnnce wltJ'.
Manager !l$ set forth below and in ttle edlrlorl of AIA Docu           1
                                                                                the Contract Docwnenr.'I, The foregoing fepresemations «r•:
mcnr A201/C"..Wn, General Conditions of the Controct for Con•                   subtect to an evah.iation c1f the Wmk for <.:onform:tnce w.ith
11tmcdo11, Cot1.<;t.nu;;tton M~nnger-Advlset T!dltton. cum:nr as                the Contract Dqcumencs upon Substantial Completlon. u:
or the dace of this Agreement,                                                  results of subsequent teim and lnspection11, to mJnor devl:t•
                                                                                tions f.rom the Contmct Document~ correc~ble prior «;
2,6.3 Duties, respon11lbilmes itnd limitations of nuthoi:Jty of
                                                                                cnmpledon and to specific qugllflc11tlons expres.,cd by th,i
the Mchltect shall not be restrktect. modlfJed or extended                      Architect. The Issuance ()f :t Ceniflcme for Pllymeo.t shall
without written agreement of the Owner and Arcflirect wltll
consent of the Comr:tctors and the Cot1struct1on Man:iger.                      further constitute :i represencttion that the Contractor I.!
                                                                                entitled to payment ln the amount certified.
which   consent shat!   noc be unreasonably withheld.
                                                                                2.6.9.2 The Jssuattce of i Certm~:tr¢ for ?.\ymcm shall not
2.6.4 The Mchltect shall be        iz   repcesenmdve of and 11hall              be a represern.ntlon that the Architect has (1) made exhnustlv11
;ldV!Se and con.;ult with the Owner (l) during c:onst,uctlon                    or conttnuo11s on-sire Jmr,c ctloos to check che q1.1Qlity or q\lat'I.
untll final payment co che Commc::rors Is du~ and (2) as an                     tlty of the 'Work, (2) reviewed consrruccJon ott:tins. methods,
Additional Servtc;e llt the Own.er's dlrcctlon from time ro time                techniquCII, :sequet'lces or procedures, (}) reviewed copies o.:
during the correction perlod descrlbed ln the Contracts (or                     requlslt!ons received frorn Subc:MtrilCtors and marerlal sup,,
Con:;truction, Tt'le ArchJtecr shaU hm: authodcy to act on                      pilers and other data. requr!Ste¢t 'r.the owner to S\lbst.-iatfau:
behalf of the Owner only to the ar.etlf provided in thL, Agree•                 the Contractor's rlghr to ,,ayl'l;lent or (4) a.1cenalned how 01·
nient unless otherwise modified by written instrument.                          for whnt purpose the Comrnctor h:as \ISed money prevlousl}
                                                                                pilld on accoul'\t of the Contt'!l<:t Svm.
.2.6.5 The ArChltect shall visit the ~!tt.: a( lri«::Mls approprl'lte
to the stage of construction or as otherwise agreed by the                      2.8.10 The Architect shall have authority, afte:r noclflcatfot..
Owner and Architect in writing co becc:,rne generally furnJUar                  to the construction Manattet, to reject Work which does no,
 with the progr~:, and quallty of the Work completed and ti)                    conform ro the Contract Document.,. Whenever the Atch!tcc1
decei:oolne In gener11l If' the: Work ls being performed in a                   conslderiJ It necess:'lry or: 11t:lvisable for implementation ofclle
n1anner indlcatl.ng dl,U the Work when completed wtll be Jn                     imen< of the Contract Oc1cument6, the Mchltect will have
:1ccotdnrtce wtth the Contrnct Documents. However, the:                        autbodcy, upon written :.luthorl7.2tfon from the Owner, to
Atclllt~c .~hall Mt be .equJred to make ea:hausuvc or con-                     require lldditionat lnspeet!on or te/ltl11g of rhe Work In
tinuous on-.dte h,speCtions to check the quality or qu:tntity                  :iccord:mce with the provisions of tt1e Co11tmct Document$,
of the WOrk. On the basis o( on-site observations as llt'l                      whcthet· or not such Worlc Is r.1bncared, lnstalle(,I or com•
architect, tbe Atchltect shall keep the Owner lnfonned of the                  pletc:d. .rlowever, neither thls '/luthorlty of rhe Architect nor
progress imd qualify     ,,f
                     the Work. at.Id shall endeavor ro                         a <.keislon made In good fw.th elthel' co e1<¢l'<:Jse or not to exct•
guard the Owner itpnst defects :ind def.tcJencles hl rho::                     lsc: such aurhodty shall g!·ve rlse to a duty or re.sponslbllli:y

                                                        A1A OQCIJMl!NT 8141/CMa • OWNAA.\8CfflTBCT .WRl!QMl!NT • CONSTRl:CT!ON MAllli\Gl!Jt.
                                                        ADVfSllR JIDl'l1011f • 1992 Gl)l'r(ON • Al,\41 • ©lffl • TH!IIMll'.lltt'.AN INlITTTt;"TT! QI' AQCHltllCTli,
                                                        l"1"35 NtiW Y'()RI( ,1.VIJNt:l'l, N,W:, WASRlll!GTON, O.C. ZQOIXM.l9J • WARNING: tllllfaented
                                                        pl'totocOftllng lltollll8$ U.S. copyright law& Md WHI Mjeat the vloliltor lo ltgll ~ o n .
 Case 2:20-ap-01103-BB                                   Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27                                                                       Desc
                                                         Main Document    Page 40 of 59



 m:' the Architect to the Construction }tanager. Commcmr.s,                                                       2.6.17 ihe Archltecfs dedston.~ 011 m:mers refacing : ;,
 5ubcontrac.."tQr$; miuedal and equtpmem suppli-.i:s, thelt :igems                                                a<::1thetic cf(cc:t sh:dl be final If consistent with the int~: , t
 or employees o.r other persons pet'fi:mn!ng pf)rtions •)f                                                        expre:ssed in chc Contnu:t l)o,;:1,meots.
 the Work.
                                                                                                                  2.S.18 The Atchirect sh:111 render written decls!o1'1s wfchin ,.
 2.6.11 The Archlcecc .~hail rev!ew and appro'l.-t: or take other                                                 re:ii;m1..ible time on all claims. dlspt1tes or mher rtnmcr.-. . :.
 appr<1p,t11ce action up<>n conrracrors' ;;ubmitrnls such :is S.hop                                               question bet,~-een the ◊l'll'nar ,1nd C11ntlilcum ret:iting to tll t
 Drawing.,;. Prndm:.t Dnt:i and Samples. but vnly fot· the l!niti:e(l                                             execution or pmgre:,s nf the Work ~s provided in the Co:.
 purpose 1,f checking for i;ont'<>rm:ince wlrh Jnformatlon slven                                                  tract o.-,cument-,.
 a.nd the de.<Jlgn cm1cept expressed In the Concract Oocun~ent.s.
1'he 'jtchlt~t's action ;;hall be t:lken with such re:zsommle                                                    2,IS,19 The Architect', dech,ic,ns on cfaims. dliputes or ott1: r
 prom mr.ss n.~ to cause no ctell1y In the Concrm:rors· ~urk or                                                  matters, 1nclud!rtg those in quest!oo between tbe Owner ;r.cr j
in. co stcuctlon. 1,,- the Owner's ow11 forces. while allowing                                                   Commcrors. except tbr tho.'lc celatll'IS to ;1.<:schetlc effeer 113 pc: •
sufflcl, nt tir:ne ln the Architect'$ pwfesslooal Ju~gmc:nt tO per-                                              vided In Subp}ltagrnph ,!.<:i.1'7, shall be rubject ro arbftratlt•,
mit :t equme review. &view of such submitmls is not con,                                                         a.-i provided in th.I.~ Agreement and in tM Conm1c1 Drx1,1rner1: .
ductc tot the pL1.po5e ()f determining the accurnc.."Y 11.nd cotn-
p!ete1 ss ofl)ther demlls such as dimenstons and quai,tlclc;,                                                                                       ~RTICLE 3
or fm sut.mantlarlng lnstroctlons for lnsr.alliitlon i:ir petfor-
manc o( equl1:>mcnt or sy5cem$ desl~ed b}' the C<mtr:1ctors,                                                                                  ADDITIONAL SERVICES
.itl l')f ·htch remain the responslbll1ty of che Concractor,; to
the e. tem required by the Contract Documents. The ,\rChi·                                                       3.1                    Gl:Nl:RAL
tect's evle't'.' 11hall not C•)l'\i:tltUre approvlll of s1tfety precau-
~lims t', unlelis otherwise specifically stttted by the Archlteet,                                               3, 1,1 The services described in thl.<: AttJde 3 are not lnclud,: :l
(1t' c()i!r:ittttct.h>il mean.,. method:.. rechJrlqucs, sequences or                                             In Basic Services unless ,;o Identified ta Article 12, a.od th::
proce!ures. rbe Mt:hltec.e's approvttl of a specific lte. s.hall
t10t I dlcate apprr,~"1'11 l)f an l'ISS<!!ml>ly of which the teem Is a
                                                                              m                                  1.1hilU be pal{! t,,r by d\C C•wner as provided in this Agrccme11 •
                                                                                                                 In addition to the compensation for Bask Services. The st· ,
comp . ncnt. When pro(e,,.tjonal certlticatlon of pettormancc:                                                   v!<:es ctescdbed under Pn.ragrapM .3,2 and 3,4 shall oniy l: tt
characretlsdcli of materials, sy:nercis or equipment L~ l'equlted                                                provided If authorized o:~ confirmed In wr!£lng by the Owr..-: ·.
bv ch.e cm,trnct 00<:umenrs, rbc Al'Chlcect Sl"lllll be entitled                                                 tf services described ur,der Conrlngent .\dditiortnl Servlci 1,
cd tely u1>00 such i::ertlfl<:ndon to establb;h t~nt rhe materials,                                              In P:lrngmph 3,3 are re<~tt!red due to cli:cum:nunces t>eyon :I
~y11teros 1:>r equlpmem wlU meet the performance cr!C{!t'J.:1                                                    the Architect's control, r.he Archltecr sl1iUI notify the Owri: i:
required by the Col'\tract Documents,                                                                            prior to commencing such service,;. If the Owner deems th: ,:
                                                                                                                 such $ervlces ctescrlbed under P:lrngrnph 3.; are not requtr1~: ,
2.6.12 The Architc:ct shall review :ind sign 01' take other                                                      the Owner shall gtve prompt written notice to the Archlce1: .
approprtare \'ICtlon on Change Oraers am;t Coo:;tructton                                                         Ir clle owner fndlc11ces lr1 wrttllig that all or P11rr 01' such Cm ..
Ch~nge DlrcctiveB prepated l)y tlie Coomuctlon MiUilliCr for                                                     tlngcnt Additional Services are n0t requited, the Atchitect ,h t 1
the Owner's approval and e:cccudo11 In 11ccordance wlth.                                                         !lave no obligation to provide those services.
the Concl.'ll<.:t   Ooeumenci.
                                                                                                                 S.2                   PROJECT REPRESENTATION
2.6.13 The Archir.ect may authorize minor ch.tnges ln Work                                                                             laSYOND SA$1C SEAVlCES
 not fm·oMng art adjustment In a Contract Sum or an e:<ten•
.sion of a C(lntm.ct time which :tre l'IOt lnconsl.stent with                                                    3.2.1 !f more ex;tenslvi: repr:esentaclon at the site than ,
 the Intent of ~he Contract Documents, S1)i:;h c:hnnges sh:tll                                                   described in Subparagraph l ,6. 5 ls required, the Architect sh 1 .I
 be ef&~tcd by wrttcen order IMued through the Construc-                                                         p,m,tde one or mor~ Pt·OJect Representatives to assist ln ct ..
 tion :1-taollger.                                                                                               eying out such add!tloc.al on-stt.e responsibilities.
2.6.14 The Mcnlrect, assist<:d by the:- Construction Manager,                                                    3.t.2 Pmlect Represerttmlves shllll be 11etecrcd. employed :.m i
Sh<lll conauct lnspec:tloos to determine rhe dar<? or dates of                                                   directed. l;y tlle Ae<::hitect, ~nd the Architect shall be comp<:( ..
Substantial Completion and. the date of fli'lal cornpletlon. The                                                 sared therefot as agreed by the Owner anct Arcl11r.ecr. Tl: ~
Architect ~hall forward co tha Owm:r ,;omrramles and shnllar                                                     duties, responslbllltles and llmimtloas of aurhority of Prof,:1 1:
submltta!s required by the Contract Documents which h.iv~                                                        Represc:ntttlves shall be: as described In rhe edlrion or A• ,.
been rei:~1..-e<I fror:n fhe Construct.ion Manage:. The Architect                                                Document B.3;2 currertt as o( che date of thL'I Agreemer; .
shall ($sue a final ProJect Certif!ciue foe Payment upon c<>m•                                                   unles., oth~lse agreed,
pllaace with the requirements of the COl'lttact Documents.
                                                                                                                 3.2..3 Through the obs.~~•tlons by such Project Represm ..
2,6,15 Tl:le Architect shall interpret and cteclde matce£s con•                                                  t:.tt!ves, the Arclilte<!t shall endeavor to provide further pt: ..
cernlng performance of rhe Ownef and Contractor under the                                                        tt::.;tion for the Ov.·m:r ,113\ll.nsc def~c;t~ and deflclencle11 In 111 :i
requtremenr., of the contract Documents on Writ~n ceque.\t                                                       Wor!,t, but rhe furnishing of such project represemaclon st:;i l
of elc~ the Owner m· Contractor. The Architect's respon.'ie                                                      rr.o, modify 1:he right:$, i•espor.tslt;,llltle~ or obligations or 1h ~
ta &t1c:h req1,1c.5t?J ~haU be tnade ~·Ith, cea.soaable promptness                                               Architect a., det1crlhed elsewhere In this Agr~ernent.
and wlthln ,my time Utnits agreed upon.
2.$.18 tnterprot:at!ons and decl11io11~ of the Archltec.t 1,h.tll be                                             3.3                  CONTINGENT ADDITIONAL SERVICES
consistent with the lment of and reason:ibly lnferoble frnm
the Contract Documents .trt(l sh:aU be in writing or in the fotm                                                 3.3.1 ~Iaklng rcvl:;tons In DrawJngs. Spcclficaetons or oth: 1•
of drawing.,. When mltkin8 s1.Jch interpi:etat!Ons and inltlal                                                   documents when such revisions arc:
decisions, the Arehitc:et Sl\411 endeavor to seeure fl\lthful per-                                                    ,1 ln<:onsistcnt with approv:tls or lnst.tuctlons pccv!ouil 1
fofmance by both Owner and Contractors, shall not ~fmw par•                                                              given by rhe Owrier. lndudtng revlslol'\S made 1'1•!1 •
tiaUtv t0 elther, and sh:111 not be lnbte for results or imerprem•                                                       essitry byad/uscr.nems In the Owner's.prottram or Pm•
tioos or dectslons so rendered. in good. fa\th.                                                                                      ect budget;

AIA l)C(lUM!l't&T 8141/CM,I • <:.IW'N51MIICl-rrt'l!Ct' AGR81!MENT • COl'r.lTilt;C,'ION MANA(,iilr-
ADVISl!R l?DIT!ON • 1992 liOIT!ON • Al.i\ 11 • 1;>1992 • Tiffi A.M2RtCA."1 tr,lll'l'tTtlT8 OP ARCHli'F.C'l'S.
l"'J'! New YORK AVli:<Jt£. :-,1.W. WASN/NOTON, O.G. l()l)ff(.,.,l9l • WARNING! UnHoeftltd
                                      ~   '   -      •    ~~,.   ",   '   0   •   <1-·..... ~ ~   """"   ·---·   ... _   .. ____ , ..... _
  Case 2:20-ap-01103-BB                            Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27                                                                                                                           Desc
                                                   Main Document    Page 41 of 59



         .2 reque;ced. b}' the Owner becau:;e the Consm.1ctior,                                            3.4.7 t'rovlding scrviccli t::i ,n::rify the acci.1tacy of drawtns:i
            ~lam1ger's cstlmute of Construction Cost e:,;ceed, the                                         or oth~r int'Qrmatil)a fu!.'nlshed by the Owner.
            o~ncr's 1,uaget. except where such excess Is due tti
            change:; iold:i.ted by the Archl~c, ltt scope, c:tpadties                                      3,4.IJ Provlc;ttng coorcllnnt\()O o( c:oomuctlt>n perfQrme,1
            or ba.,tc $}'1tem.,;, or the kind.1 and .quality of m-.1terl11ts.                              by the O;;i.ncr's own. force.'.i and coorcllnmton of services 1-e,
            J:inlshes o, equlprrtent;                                                                      quired in connection with •:orn;m1ctlon performed :ind equJp-,
                                                                                                           menc supplled b}' the Ov,mer.
         .3 required by the eti.tctment or revli;lon o.f code.,;, law:,;
            or tegulatlr:ms 1ubse<1~1c:m co r.he prc:p:iratkm of~uch                                       3.4.9 Pmvidlng .iervlc:~ in connectloo with the ~·ntk                                                                                o.:
            docutnerns: ,,r                                                                                separate consultnnt,; retalr1ed hy the Own(:r,
         .4 due tr.> changes required as a result of the Owner'•,                                          3.4.10 Providing estimates of Construccir.m Cost.
            tnllute ·to render decisions in a timely manner,
3.3.2 Providing services 1·equ1ced because uf 11tgaltlcat1.t
                                                                                                           3.4.11 Pmvldlng detailed qo:mtlt}· surveys or ltwentnries o'
                                                                                                           material and equipment,
cl1:'lo.ges ln the Pro!ect il'leludlng, but not limited to. t:h~o.Qe:l
tn ,lze. q~t:llity. complexity, the Owner's or Con,muctloo                                                 3.4.12 ?rovldlng analyses                                        or owning :md operating c<)St'ii.
:-,,fa!'lager's 1,chedulc. or th<: me~hod of bidding or m:sotfating
:u,d conrracti11g foe corutruccion, except £Qr .5C!rvlces required                                        3.4.13 Pmviding interior design !lnd other similar :;erv!cer.
11nder Subpnr:igmph 5.l.;.                                                                                required for or In connecrfon with the selectl<)n, pmc~1reme1r:
                                                                                                          or ln$tallatlon ofturntmre, furnlshlngr. and related equipm1mt
3.3.3 Prep.iring Ot.1wliigs. Specltlcattons and othc:r clo<:1,unett·
cutio11 :ind $Upport.!ng daw.. evaiu:1dng Concractof'!5 propo11alr;,                                      3.4.14 Providing service., fc;r planning tenant <)r rental sp~Ccli.
and pmvlding c,chel' :services In cont1cctlon wlth Chunge
01·ders nn<I C:onstrt)(:tiQn Change Directives.                                                           3.4.15 .'.\.13lcing 11'.!Vl".Stlga:tbn.'I, ltwemodes nf materi.1JA or
                                                                                                          equipm<mt, or v;iluatlons nnd detal!ed app~1ist1fa M e:ct;t••
3.3.4 Proviclinis services in connection with C'llllluating sub-                                          Ing fadlltles.
stliucl<,os proposed by Ct,ntroctO(S a.t1.<l maldng 11ubsequent
revisions to Dr-.t~ll'lngs, Specifiotions and othe~ documenro-                                            3.4.18 Preparing a set of reproducible record drawings sbow--
tion resulting therefrom.                                                                                 lng afgnlflc:an£ changes 111 the Work made ctuctng consm1c,
                                                                                                          clon based on mar~d-up prints. drawings and othc:r d:tta fur•
3.3,5 Providing con.suJcatlon concemh:tB .-ep!lli;eooe<tt of<;Xbrk:                                       nlshcd               br Conrrncmcs.
damaged by f!1•e or other cause during ,;;<)l'IStructlort. and tut•
n.(shing servlt:t!.~ required !11 cunncctilm with th~ repfacemenc                                         3.4.17 Provldlng asst,!lilo.<:e in che utlll~3d(,n of equipment;
of/luch Work                                                                                              ot s~-stc:ms such ns testing, adfu:itlng :md balti.nclng. prepara..
                                                                                                          don of opet~tloo and mair.,terumce manmtls, tr:llning person,.
3.3,S Ptovldlng se\"~·lces made necessary by the tei:'min.1tion                                           Ot!l tor opi:tAclon llt\d m!!Jntenlln.:e. itnd consulmtiort dur••
or default (')f the C\"lnstru~tlon M,maget or a C01\tro.cto,. b~·                                         Ing operation.
m:jot defectS or dcflclcndes In the Work of~ Contl'actor, or
by f.1.l.lure of perfq,:mance ot' either the Own~r or a Contmc-                                           3.4.t8 Provldingset'Vlces after lsstt:mce eo the owner of th~
eot t.tnder n Contract for Coru1tructlon.                                                                 final Profecc Certiflca~e fo.r 11:wmenc. or In ihe :tl>sence of ~
                                                                                                          Cln,11 Pl'Ofect Certlfk:m: for Paymem, J.1'lOre tllnn 60 d!lys after
3,3.7 Provtdlng service, In cvniuat!ag 11n e::ctcnsive number                                             the date of subsr:tmial Completion or the work.
c,f claims $llbmlt.te<.I bv ~ Contt1erot or ochers !n c:onnec:tlon
with the Wnek.               ·                                                                            3,4,19 ?rovldlng:;c:t-vlces otcommltants (or other than sm.;t)I•
                                                                                                          rectuxal. smtcturol. mcc:bat:Jcal :ind electrlc::tl cnglnecrtng por•
9.3.ll Pmviding services hi connection with a public hear•                                                dons of the Proi~ct provided as r1 p:m of 811,;lc Services.
lng. arbitt:ttion pmcec:di~ ot lc~nl proceeel!11g except where
the Ar<:hltect I~ pnrty thereto.                                                                          3A,20 Pmviding.ttn'jl' othc!r set\"ice., m,t otherwl:ie lllduded
                                                                                                          In th!!! Agreement or n.01 cust0m:trily fi.11:nisbed in accordnn,:e
3.3.9 Preparing documents ft)t :iltern:ite, sepnt::i.te ~ii' 11equen-                                     wlt11 genet~lly :icccpted arch!tectural practice,
tilll bids or pmvldln!J .,ervlC¢S in CQnnectlon with bi-1.dlng.
n~gotiatlon 01• construction prior to the cotnpletion of th(:
Ct)nstructton !)ocurn~nts Phase,                                                                                                                ARTICLE 4
S.4        OPTIONAL ADDITIONAL SERVICl:S                                                                                                 OWNER'S RESPONSIBILITIES
     Provtding analyses of tM ow-ner'a tt1!eds 11nd pmgrnm-
:J.4,1                                                                                                    4,1 The: Owner shall provide full Information rr.:garding
mlog rhe requirements of the Project.                                                                     requlcemenrs tor che Project, lrtcludin~ :t progrnnt which shall
                                                                                                          set tbrth the ownec's obj1ect!ve3, schecti1te. constr:i!nts :tn<I
3.4.2 Pmvldlng tlnanclal feac;lb!lity (')r ocher spect:il Studies.                                        crlterta. Jm::luctlng space tequlremenrs and relatlon~hlp!i,
                                                                                                          t1e:tlblllty. expandability. ipeclal equipment. systems, al",d
S.4.3 P({wldlng planning surveys; s\te evaluaci()(lll 01· com•                                            site rec1ul1-emenrn,
p:irntlve itudl<:s    ;,c p1-01,pectivc stte11.
                                                                                                      4,2 The Ow1,er ~hail establish and update an ovcmll l)uctge(
3,4,4 Providing special survey!!, ertvlroninental studle:, and
                                                                                                      for the Project based on c1msult:ttton wtch rhe Construction
~ub1ni1~slo11s required tot appmvals of governmenml autllori-                                         :'-tanager and the Architect, wh!ch $hall Include the Con:muc-
c1e.1 or others havtns jutl.,dlctlon over the Prof cct,                                               dnn Coi;t. ~hi; Owner's ochit:r cost.OJ ,md reasonable comtCl~l'I•
3.4,S Provfdlng services retad"'-e to furu1·e fudllde,;, systems                                      des rel11ted ro :.11 ot the/ii: costs.
;ind cquiprnent.
                                                                                                      4~3 rt requested by th« Architect, che Owner shall furnish
3.4.8 ProV'ldh,g services m invesdgai:e edsrlng condld<JM 1)t                                         evidence that ~inanc!al arrangem<:nrs have been made ro fulfill
tai.:illtles or to rnal<e rne-,m1re~t dtawings thereor.                                               <lie Owner',,; ohlliµtfona under thls Agreement.

                                                              AIA POCUMENT 9141/CMa • OW!lll!R•AltCHITF.CT ~;R&l!MENT • CONSTRt:CTION }t,,\~UOGR·
                                                              ADVl~llQ         nnmo~ • IW.? tmmoo • ,\IAb • tt99l • \'HR AMBRIC\N INS'tl'l'!'Tfi <)P AR(.H!Tl\t:1'll,
                                                              t":H ~liW '(()RI( AVRNt;lt,
                                                              _.,.,_....., __ ,1.,.,...
                                                                                              :-s.w, W,,\/ilf!NGroN, o.:: ,?ll/Jflfi•52',l2
                                                                                          tffAfl'll ♦ A   .... ft('II      ,..,.,..&. .....,.., .•
                                                                                                                        .,...,. _   _;_.,_.,. " - -
                                                                                                                                                   • WAFINING: tJnlloenud
                                                                                                                                                      --..1   , .. ,IU   ......      f_t .. 11...,.,1   ....   t--• ◄   ..__..._..__,.,..,,..
   Case 2:20-ap-01103-BB                                   Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27                                                       Desc
                                                           Main Document    Page 42 of 59



 4,4 The ov.·ner shrd! designate a representative autltoil7.ed                                         sttbmltted m th~ ,\rchltect for re\·tew aod :tppmval at least I••
 tt) :.ct,,,, the Owne:r'sbehillrwtth te!ipect to th~ Project. The                                     '1:iys prior to t?Xec:ution. T.'le O'-1.:ntr shall nor request certJfl-
 o~rner 1'.1r such :mthoct1.et.l tepresent$tt11i~ shall render elect•                                  c:it1ons that would require knowledge or ~ervtcc:.'I beyond th<!
 isi1)Min n tfmeJr m1.1.nnec permlnlng t(> c;!u<:uments submitted                                   scope of this Agceemem.
  br the .:\t<.:hltecc in orctf'!r tc:, avoid unrensonable dela;i in tlle
 order[ y anll $eq1.1eritlal progress of the ,.\,Cbi~ct's stmrlce$.                                 4,13 The Owne:r shall furn1-;h the required lnformatk>n and
                                                                                                    senicc:.,; and sh:111 render ;tppro,,.J.1:; and decisions a~ eicpedi·
 4.5 Th<: o~-n.;r i11aU remln u con11ttuct1~,n mnnugc:r 10 admlr.-                                  ttousiy :l.'l neces:s:u:y tor tht: or;:.tcrty progress (7fthe Mchit:ect·,s
  l!Je<:r the Pr()jtct. Tl\e Conscruedon ~Cnnnger's services, due.le:;                              serv!cel) and 'Xtork tJf the C,mtracl:t',r:;.
 nnd te!'J{Xln11lblllt1es \\"Ill be :1.4 descrlbe<l In the edlt!on of AlA
 Docum¢nt BAnliC11l1. Smndnrcl Fcrnn of Agreement Becween                                           4,14 'l'he Owner :ihnll n.o:nlsh the Al'Ch1tecc copl~.s t)f v.'rlt·
 Owner Md Co111m·ucrton .\.Ianager, current :is o( the date 1,f                                     ten communicatlons with the C(>nSttuctioo Manager and
 th!.,; Agreement. The Terms :tnd Cond!t!On.~ of the Agreement                                      Contractors.
 between Owner 1u\d Con.,tructh,n Manager shall be fur-
 t,lshed tt> the Architect and shlllt not be modiflect without writ•
 tel'I consent e>f the Mchlrecc, 'ls•tlllch consent shtlll ot,t l;)e                                                                AlfflCL! 5
 tmre:lS()rtably withheld. 'fhe Archltect shill! ctor he re11po11sl•
 bit: tor acd<ms taken by the Cr,,t\i;tructlon Manager.                                                                    CONSTRUCTION COST
 4.6 Tl1e Owner shalt lurrti~h surveys describing physic:11                                         S.1          DEFINITION
 ch11m.crerlStlc11. legal llm!t:i.dons ancl utility locatloos for the
 i;ire or th~ Pr<llect. and -a written legat descrtpti1Jn of the sire.                             S..1,1 The C011sctuctioo Coilt shall be the tQtal cost or iml-
 The survey~ and leg:11 !nl'onnation 11hall lnclude, as appl!c.!.ble.                              mated CO$t to the Owni:r of aH elements <>f r.he Pmject
 grJctci; and tines or 1tteet:t alleys, p:.w-ernems and ad/oJnlng                                  de1signed or specified by the A1·chltect.
 property nnd ·:1tn1ctures; adlaceot drainage: rights-of-way.
 t'estrlctlons. ea.~mcnt,,, encro.iclunents. ~oolng. deed cc$ttic·                                 S.1.2 The Coosn·uctlon Cost s1111ll lnclude the co11t at t::Uttel\t
 tlon:., bourtdarles and contours of the $I te; locattoos, dllnen..                                l'mtrlcc:t rates of lrtbor nnd mmcrblls furnished 1,v the Owner
 slm1s and nece1tsary· d11t\ permfr11ng t0 existing buildil'IIJS. other                            and equlpmem de.1lgned. ~peclfled, selecred or specially p1'0-
 lmprovemeoi:s ru.lcl trees, and lnfotmatlon concetnlnga11ailable                                  vldc:d f'or by tl\e Archlteet, plus ll ,easonable :tllO'W'.ince (or
 \ICIUcy ,crvlc:es 111\d llnes. !X>tl1 public :ind prlvnte, Above Ml<l                             the Contrnctors' overhead and profit, tn addition. a tei.'i<>nabli:
 b~tow grnde, tnclttdlf13 Invert'! and depths. All the lnfonn:1•                                   alloW'!.ince for c:omlnaeni.:les 9h11ll he Included for mal'itet ,:on,
 tion oo the survey shill be reterenced tc n Project beachmurk.                                    ~itlons ar. the time of bidding and fot· changes In ehl!' Wee!.
                                                                                                   durlng construction. Con~tructlon Cost shall also Include th1i
 4."f "fhe Ownet shall furnish the $er.vlc:cs of georechnic:i.1                                    comptnsatlon of the C1>ostrocrion ~l:tnaser :mct Consttuct11:>u
engineer.-; wht!l'! !luch ser-o.•ices are l'(!Qt.1ested l:>y thl!I Architect.                      M;:irtaget's      consulmnts.
Such sei:vicel!I may Include but arc not limited ro t?:St borings.
rest plts. determirmtioos of s,1il bearing values. percollit!on                                    S.1,a CO!'!strtit.:tion Cost does not Include r.he compensatlou
tc::tits, eva.lu11tlons    or h;Zllrdous mmerlals, anct gro,mc:t corro,.                           of the Architect and Atch.itect's comro!tams, the costs thr:      or
s!on and reslstlvlty tcstS. Including neces.,ary operations for                                    lnnd. rl~ts..ot~~11Y- finandng or other costs which are th1!
amiclp1ttlng subsoil conditions, with reports and :i.pproprlate                                    responstbtllty of the Ow'.'ler a:; provided tn P:trngrnphs 4.:,
 pro fes1;iOtl!tl ri::commencratlons.                                                              through -1.4 and 4.6 through .q.J.1.
4,1.1 The Owm:r sh1tll furnish. the services of other con•                                         6,2          RESPONSlSILIT\t FOR
s1.1lt:1t'HS 9.•hen St)c,;h servlce:s are ~son~bty required by the                                              CON$TRUOTION COST
5cope ot' the Protect :md ace re({llr:Stt:d by the Atdiltec::t
4,$ Thr:. O'\\,·ner sh:dl li.tit'llsh muaumL mech~nlcal, chemical,                                 8.2.1 The M<:hitc:ct'li rc:vlc:w of t.br: Ownet'~ Project budge,
1th· and ~;uter polluti<m tests, tdltS for o,amrdo1.lS material$. :u:id                            and of J;Jrelimlnary e11tlm11u:s of Construction C()St 1.,r d.etalled
4~cher lnbororory tm<l environmencaJ tests. in.,;pei:tions tt!'ld                                  tstlm:ttes or Constructloll Cost p1·ei,ared by the Coostructit,n
reports required br btw ot the Contract Documents.                                                 Manager Is solelf fOt the Architect's guid:11\,:e in the .-\rchi •
                                                                                                   tect's prcp:mttlon of the Con:;truction Documents. Accor•
4.9 The Owner shall futnlsl1 all legal. accoumlng and in1$~1<'•                                    dlngly. the Architect cannot and does not warrant the acet1c2cr
:uice <!ouni1ettng ser,·lces as mny be nece.,;1mcy nt arty t!tile for                              of the a,t1mate.1 of the CcInstruct1on Munager. or w:irr.int o·~
the P~olect, lncludit'1g nlldidng services the O'Qltner may ccqulre                                represent thQt bids 01· ne,~otlated prices wlll noc vary rrom
t0 verify the Contractor's AppUcati~n for Pilyment or to ascer-                                    the Owner's Protect budgt:t or from any c:sdmate of Ct)nstmc•
nun ho«.> or for ""'Mt i,u,poses e.11.e ContmctQi;- hns used the                                   tloo C<)st or evab.mtlon ,1~lewed l:>y the Architect.
n.1tmey pald by or 1:m behalf ,,I' the Owoe1•.
                                                                                                   f.i.2,2 No fixed limit of Cotl$truct.lon Cost shall be estnbl!:ihc,1
4, 10 The servkt!s. lnrocmatlon. surveys and report.S required                                     a."> :i   c:ond.ldon o.f this .-1.g::eemcnt.
by ?:tr:tgr4pb.:; Hi tbtt,i1gh 4. 9 shall be fucru11hed :tt the
Owner's e:cr,~11se. :1nd the At•chirect ,hall be entitled to rely                                 5.2.3 In thi: event that the Constf1JCt1on ;'-IJanager'.~ e.'ltlmacc:
upi>n rhe :iccu1':l.<:y and completenc11s thereof,                                                or the lowest bt.'>\1ll fide bid or negoti:uecl propo$:ll recelv<;d
4.11 Prompi: written notlce $hall be given by the Owner                                           by the Owne, e.xceed6 the Owner'$ budget for ceasom:
tt, the Archttect llnd Constru<:tlon Man~er If r.he Owner                                         Othet thtn those described In Pnmgrnph 3.;. the modi·
becomes nv.11~ of an\· fault 01· cte!ect in the Pcojec~ or non·                                   l'lcacJon or Comroct t)c>cumems :ltl:ill be the limit of ttrn
conformat1ce with et1e Conn-act Oocumenr.~t                                                       Atchlcect'~ re:;ponslblllty. The A,rcb.ltect shall IJe enclllect to
                                                                                                  eompem;atfon In i1ccord:mce with chis Agreemenc (ot '<Ill
4, 12 The pmposed language                  li( ccttlflcatc;s     qr eorttflcat!t)n.i             :Service$ pe:!i!f1)l'l"~l wheti'lel' ot not the C9,1.5tructton Ph11a<:
requerm:d of the Archltecr or ,\rcnttect's con.-;ultanrs shnll he                                 Is    c:mnmenced.

AfA OOCIJMM 8141/CMa • (.)W'.111!«-ARCl-!ITTC-r ,<\CilU,lfMl!Nt • (.ON$'fRl;C;T!ON M1\NAGF.ll.-
;\l')\.'fl\l;ll eomo~ • 19\li l!D!'rt(JN •;\IA"' • 'U"'9.? • iHI! ;\,\(£Rtl".:a\l<I INIITITL'Tli OF ,\RCfitTl!CTI.
1''.~'i :,;£\V '{f;R.K ,WRSr;P., .'If\\)', 1#.•\.~Hl'.IIC.Tml. or.. l•Ml6•'U9l • WARNING: Unlfo111tetd
i,hotaaoflYlt'lff vlolit• u.a copyright lawa and wlff sc.llileot tf!t vlotator co !ogat pft!IIOCtJ!lon.                                           8141/CMa-1992           Ei
  Case 2:20-ap-01103-BB                         Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27                                                  Desc
                                                Main Document    Page 43 of 59



                                  ARTICLE 6                                                                      ~RTJCLE 8
               USE OF ARCHITECT'S DRAWINGS,                                                     T!RMINATION, SUSPENSION OR
      SPECtFICATIONS AND OTHER DOCUMENTS                                                                     ASANDONMENT
 8.1 l'he Or:1wtngs. Spectfk:ati()n.'I and other d.<)cuments prc:-                 8.1 Thi~ Agreemem mny be terminated by either pacey upc:, ·
 pared by the Architect for tbl:J Protect are ht<;tt·umen(s of the                 not lc.'IS than ;1cven day,' v,ritten notice .~houl<.l the oth(:l' par:;
 Archltecfs ,crvtce for u:Jc: so!c:lf with respect co thi.1 Pr<Jji.:ct             full sub11t:.lnd.1lly to perform itl :tCl!Q«l1mce with the tctm1; ,:
 nnl't, unle11s otherwise prnvtdi:~. the: Atchitect shall he de~m'1!d              thls 1\gc-«~ment through or) fault 1>f the p:mv lnltl:ltlr1;
 th1:: t1~1thr.>r of the11c documel"IC$ l'll'\d ~hall ret:dn all cornmon           the: termlMtion.                              •            ·
 law, :smtutory and other reserved rights, lrtdud!ng ~he c,,py-
 rlSht, The Owner i;h:dl Ix perml~ted ro rel'ain copte:i, lnc1udlnr:t              B.2 (f the Project Is ;;ui;pend<:d by the Owner for mncc th,.. ·
 repro<:h.~!l)le cnples, of the Architect's Otawlngs, Speclflcn,                   .~(.} consecutive days. the Architect shall be c:ompen.'lated ft;1
 tlons and ocher documents for lnform:iclon and reference in                      ,ervices performed prior to Mtlce oBuch suspen.~ton. Wbt ·
 connectlaJ11 ,,.-Ith thr: Owner·.~ u.ie and ocet.1pnncy "f the Pml-              the Project Is resl,lmed, the: Arcl1l~cfs compensutlt,n sh:lll ti:
 er.:c. The Archltcet'S Omwtags. Speclflcarli>ns or other docu-                   equltnbly adJusted l<> pt<wide toe expem,cs lni.:um:rJ in ch:
 ment.$ sh111l noc 1'e used by the Owner oc olhecs on ocher proJ•                 tncc:-m.iptlon and te5umptlon of the Architect's ietvlcc:s.
 ects. ft1r ~ddlr!ons m thi:I l1rojectc.H' Fot co1t1pletlon of this               8.S This Agreeme11c m:.'.ly be tetmJn:ued by the Owner upc, ·
 Ptufecr t>y orh~rs, unless the Archlte<;t Is adjudged co Ile In                  ~,ot lc:i;:; th:1n se1-i:n days· ~·dttc:\"l notk:e to ti,~ Archit('ct :. ·
 default under this :\gri:emenr, except by agrec:m<:nt in \'lo-Citing             the event that th~ Projec: is permanently al:>andoncd. If tb!
 at1d '91.·lth appropl'i:lce compcnsntion i:o the At't:hltecc.                    ProJei:::t ts :tb:mdoned by the o,~'MI" for rnore than 91) c,~,.
                                                                                  secutive da~·s. the Architett may termtn:'l.te this Agreement. b.
 6.2 Subinls,<;lon or dlmibutton of tlocumenr.s r.o meet ofnchll                 Sf-Ving written notice.
 t-egulacocy requirements 1)r for shr1U1u- purposes lo connec•                    8.4 Fnilure of the Owner m m:ike paymenrs to the Acchite: 1
 tion wlth the Project ls not t<, be construed :\:I p\1b!i1::ui<>n.               h, a(;i:c>l'dancc v.1tll thlli J,g~~mem .,hall be con11lderecl sul:
 In derog:1tlort of the Atchitect's reserved rlghr.t                             standal nonperformance and cause for termln;i.don.
                                                                                 8.5 rf the Owner fall$ co make payment when due the Arel:;.
                                 ARTICLE 7                                       teer for servkes and expenses, the Architect may: upon seve,:
                                                                                 days· written notice ro tti,: Owner, suspend performance 1!1
                                ARBITAA'f'ION                                    services under thl!l Agreement. t:11!e.'}s payrnenr it'I full I!
                                                                                 t'eceiv'".d by the: Architect within seven days of the d:tte of tt::
1.1 Ci:llm.,. dblp1.1ti:s or other maccet'!I in question between the              notice, the suspension s11~ll take et'fecc wlthour further 11octe;
parti~:; to th!,, Agreement arising out ~f or celaring to this                   In the event of a susptn.i,ioo of services. the Architect sh~:.
Ag.reem.etu or breach thereof shall be subject to 11nd decided                   have no llabillty to the c,wner for llefay or damng;e cawc,:
by arbltmtlon In '1ccordnnce with the Coostructloo lndu.,try                      tlte Owner bc<:n.use of such suspension of services.
Arbltr:itlon Rules of the Amerlc:\n Arbitration ASaoci~tlon cut-
remly In e«~c:t unless the pai:-ttes mutually agree otherwise.                   8.8 Io the event      or termJrtacion not the fault of the Arcllit<:ct.
                                                                                 the Archltcct shall be compern;ated for services pert'orme,:
7.2 Demand for arl?ltmtion shaU be flied in wtkll"lg with the                    pdo.r co termlrnulon, rogerller with Relmbu.rsable lttpensc:,
<.)tl.1er parcy r.o this .\greemem l!nd. w!d1 the Amencin ,\rbitra•              then due and alt Tcrmin:lticm E:<penses as t1eflnect In P:1r.1•
tlort Assocfatlon. A demand for arbirmtlon shall be m:1de                        graph 8.7.
wlml.n 11 ('e:1Sonable time :1fce1· che Clll.lm. dispute or ocntt rt'lll.t·      8.7 Turmination F:~pet1S<!S ltt'e In :ictdlttol'\ r.o comi.;ensatio11
ter ln quesrion has attsen. In no erent shnll the demand ror                     tor Bnslc and Addll1ooal Surv!ces, (l!ld include e,q,enscs which
arbitration be macti: atrer the da~e when institution of legal                   arc: directly attrJbur2ble ro termination. 1ermlnntlon Expensti;
or equtmble proceedftlgS based on such claim. dispute or other                   sh:i.U be computed ns a percentnge of the total r:ompensatioll
mAtter In qt\estlon would be barred by the applicable smtuces                    for Basic: $ei:vt,;:cs imd Acldltlonru Servlces earned ro th~ tlmn
of limitations,                                                                  of termination, as follows:
                                                                                      .1 Twenty percent of tile r.Qml compensation for BAAi<: and
7.3 No arbltratlon arl:ilng out of or relating to this Agreement                         Additlona.l SewJ~es t-11r:r'led t.o cio.r.e if termlontion occum
shall l.nclude, by coosoUdatLon, Joioctcr or tn any other miln·                          before or dutlng the prede:Ugtt, .~ite an:aly$cfS. or Schc:•
ncr, an :tddJtlonal per/ion or entity not a pa.rty to thi:; AgrecA                       matlc Design 'Phnsus; or
mcm, except by written consent contalnlng a specific refer•
ence to chis Agreement signed by the Owner, ;\rchttect, an~                           .2 'nltl percent of the total compensation tor Basic :111.:.
 any other pecSM or entity sought tO be joined. Consent t,o                              Additional Services i:-.artl¢d tt:i dace If «:fmlnaclon <X:cu1:,
 arbtt1·:atlon lnvolVlng an a.ddltionat pet!ion or e.(ltlty sh:dl noc                    duclng th¢ Design Development Phase; or
 constitute consent to 11rbitr.ltlon of any elalm. dispute or other                  ,3 rlvc   percent of inc roraJ compensar.too for BasJc an:.
 matter kl questJoa not Clescttbed in the wt!tten consent or                             Ad<Utlonal Services earned to dllr.e if termtmulon occun
 wtch a person or entity not named or described t.here!n. The                            d1,1rlng any subsequent phase.
foregoing aireement to :arbitrate and other :tgreementl! ro
arolcl'ffte wtth nn a.ddttion:-d petson or c:niitr duly consented                                             ARTICLE: 9
.ta by the p~t:ies to this Agreement shall be spedflcltlty enforce-
able In accordance with applicable Jaw tn Any court havlnJ                                     MISCELLANEOUS PROVISIONS
jutl,:;dlc:~lort d':t¢tc::d(.
                                                                                 9.1 Unless otherwise pro·ll'tded, thls Agreement shalt be gm•
7.4. The aW1'rd rendered by the Rrbitrator or arblt.ro.tors shall                emed by the faw of the J)lace wht,re- the Project is !ocatec.
be floal, and fuasmem 111ay be en~rect upon lt ln accotdnnce                    9.2 Torms in this Agrecmmt shall h.\v~ the same me1mln;1
wtth applicable law In any court having Jurlsdlctlon thel'eCt:                  AS   those In the edition cf AlA Document AZOl/CMa, G<:n,

                                                            AIA DOOUMEHT 1141~ • <~CfflTilCT U3Rl!!.ld!!NT • COI\IS'l'RCCTION M.U'IACl>lf
                                                            .\f)VIS&l\ ®l'TION • l~l ltOmON • AfACS • ~1992 • '11{6 ,\M£IUC,WI JNSTTTt.'TB OP ,Ul<!HITl'lcrs
                                                             1"'115 !'JEW YORK AVl!Nl./P., N:ot.. WASMl'NGTON, r.,.c, ,?l)l)Q(i.;292 • WARNING, u,,..n..,
7 B141/CMa•1992                                             i,hcr~ viol• U.S. COP'/lfght -               tnd wlll lllbltCt lht v!0laltn' f(j legal ~lier.
 Case 2:20-ap-01103-BB                               Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27                                                    Desc
                                                     Main Document    Page 44 of 59



 er:r.l Cl1nditln1111 of the Conctact for Cmmructlon, Cnnscruc-                                                         ~ATICLE 10
 ti<>n ManageMdvtser Edition. current r.t11 •>f the date of
 tMs Agreement.                                                                                               PAYMENTS TO THE ARCHITECT
                                                                                              10.1       DIRECT PERSUNNEL EXPENSE
  9.3 Cau~e$ of ,\~don b<:twee11 the parties to this Agreement
 p1:rca!.n1t1g eo ilCtij <>r tatlutes tc> net shall be deemetl to have                        10,1,1 Di.ei:;t Personnel Expense is defined as the d!(ect s:111.-
 :t(:cru¢i.l an,t chc: appl1c:1l>le :Jt:ttute:i <>f llmttatlons sh.1.11 c1>m•                 rle~ o( the ,\rchltect's pe.rsotmel eng:tgetl on the Projdc1: ~• · d
 menc,., ti) t\.lrt not [;iter th:tn either the date o( Subitr.mtlal
 Ct.nl'lpletlt)t'I for :l<:ts <U faJlures to act occurring prior t0
                                                                                              the portion 1if the co!lt of their manda.cory :ind CtL5COtnnry c:, '..·
                                                                                              Wbutinn.,; and t:>eneflti re1:1red thereto. 1lllch l'lll ernploy,n: 1t
 SubSt'.tntiiil Completion. <>t the d:1tt: of 15.<iuancc or the fln2l
                                                                                              taxes and Other stanicoty empl<)yee benefits, insurnncc. sf: I(
 Prnfect Ccmiflcare for Payment lbr acts or fallure.-s tO act occur•                          !emie. holiday$, vacations, pens[nns and simiL1r c<mtl'lbuclm .s
 rlnp,; afrer S~ibstnnti:ll Completion.                                                      and     benetlcs.
 9.4 The ()wne, :tnd M<:nkect waive all rights against ench                                   10,2      REIMSURSASUi EXP!NS!S
 ocher and ag:iln:n che Con::1trnccion J.1:in:iger, Contr:1.cto~. and
 rhe consultnnts. agents :md. emplofees of any <>f them for                                  10.2.1 Rt:!Jnbursable E,:p~nseil are ln addltl,)l'I ro 1,c>rnper::. •·
 datnn~. but unly to the menc covet-ed by propercy !ns~1rnnce
                                                                                             tlon for Basic and Addll;ional Servtces :ind Include expen~• i
 ctudng cun$tru<:tlon, ~cepc such rights ll$ they may have to                                ln~:1,1rred by the Archimc:t and Archltecr'$ emr>fO}"t:es :ind c,:, 1-
 the proceed.,; ,,f sm;h insuran~e :.tS s~t fotth ln the edition of
                                                                                             sult:mrs In tht! lntete.~t of the Pn~ftct, as tdentlt1ed in : · 1:
 .\IA Docomem AlOliC~fa. General Condltlons nf the Contract                                  following Cla1,1$ei,.
 fot Go11sm1i::rlon. Cl>ostrw:tlon Manager•,\dvl:ser Edition, cw·•
 rent as of the date of this Agreerncnc. The Owner and Ar<:!1lre<.:t                         10.2,1.1 Expense of m.nsporradol'I in connectl<>n with 1: • ,:
 e-Jch llhall require :dmUar •,valvei;; from their Cdn.,;tructton
 Manager. Comrnctots. coNuttants, agent.,. aod persons or {)n•                               Prolcct; expenses In cor1nectlon v.rtth :wthorlzed out,of•to-,, :1
 t!cicii awarded separate- contr:tcts administered under the
                                                                                             mive!; loog-dl:lt:mce communications: :md (ee£ p;:il<t tbr sec:11 •.
 Owner's owt'\ fotces.                                                                       ing approval of :1utllorlt!es having jurf~dlctloo over the Prcofci: :.
                                                                                             10.2, 1.2 Expense of reproduction~. postage, express dc:IJ• .
 {l.5 Thi: Owner and Architect, n:spectlvc!;-: bind thi::111$<:l'vc,;,                       cries, elect:ronJc m~im.ll«: tran.~mlsslons and hiindllag of l)r:;, ·•
 their partners. i;uccessors, :isslgoi; :lnd legit( ri,presentatlves to                      lngs, Spedflc11.tior.'l!I :ma. other documents.
 the other party to this Agreement and to tl1e partn~ra. sue..
 cessors. assigns and legal representatives of such other                                    10,2.1.3 If authorized ii:i. achrance by the Owner, c..,:pen:;e : f
 part}· W'!th respect co nil covenants of tl,is Agreement, Neitht,                           overtime work r.et1utrin1; hlghcr than regu!at t;tteS,
 Owner nor .Mch!:ect shall assign this Agreement Without the
 ~·tltten Ci>Menc of the other.                                                              10.2.1A Expense of ren<:lc:rlngs. models and moc1<-ur,a requc:, ..
                                                                                             ed by 111e Owrtcr.
9.6 This Agreement represents the entire :ind lmegNte!l a15ree-
l'M11t bet~-een the owner .incl Mchltecc and .:1uper,~ed~ all                                10.2.1.5 Expense otaddltlonnl ln:mmnce coverage or llm:1.,
pdor r;iegottntioos. re1:mm:nmtions or ngreements. either writ•                              lnG'ludlog pro&sslonru 1111.hlllq-· lnsul'ance, requested by ch :r
 ten or onll, Thm Agreement may be amended only b}' ~•rlt•                                   Owner ltt excess ofth:tt normnlly c:mk:ct by the Architect :tr.:.
 ten tnsttumem signed by both Owner and ;\tchitect.                                          Architect's consultant$,

                                                                                            10,2.1..6 Jl'.xi,i:n~e of computer-:1ldect design and drafting equi; ..
9.7 No~hlng contained lr.'l. this Agreement shall cm.ttc a con•                             tnent rltne when used In conoecttoa ~·trt1 the P\'ojc:ct.
tt.tcttn'l1 refationshlp with or a ci1use ()faction in fuvor ot a
thlrd part;- :ig:ilmr elther the owner or Archi<ect.
                                                                                            10.3       PAYMENTS ON ACCOUNT OF BASIC $ERVICEfi

9.8 Unless otherwise provided in thlll Agreement, the .:\t'chl•                             1o.3.1 An Initial payment as set forth in P:tr:igraph 11.l I:. ct,!
iect and Mchlteefs e<msultlnts shall hav-: no cespon11lblllty                               minimum paymem ttnd.er thls A.l!tcement.
for the 41Scove1·y. pre:~em:e, handling, .removal or dlsposnl ol'
<)1· exposure or persons to hazardous matedals In any form
                                                                                            10.3.2 Subilcquent p:iynienrs for Baste Servlc:c:.c; smlf be ma:! !
at the Profecc site, tneludlns but not Umltcd to asbestos,                                  monthly and, whecc: apptlcable. llh:tll be In proportion to sm.
asl,estos produces. potych!orlnared blphenyl (PCBJ ot other                                 vice:. performed within each phase of .5crvtce. on the ba;I 1
tO:-i:!r.: subsrances.                                                                      sec forth lo Subparagraph 11..u.

9,9 The Ai;chltect sMlt h:1ve the ,lght ta Include ~epresenra.•                             10.3..S Tf 11nd to the <:xt<:nt that t.he time lnlt!iUy esi:.ibll:1l:w ·
dons of rhe dc.stsn of the ProJeet, Including phot0Sl2ph11 of                               in Subparagraph lt.5.I of this Agreement Is e.'C~eeded c, ·
the exterior and iotcrlor, among the Architect's promotio011                                extended througb no fault of the Architect, compensation fc1 •
and profes:lional motectals. The Al'chl~ct's material$ shall.not                            :my services rendered i:.urtng the additional pe:riod of tlr.: ·
lncluae the owner's coofidemlat or proprferary Information                                  shall be computed Jn the m$oner set fonh In Subparl
lf the Owner has prev!ously advised tlle Arcllltecc in wrltlng                              graph ll,:),Z.
or the specific lnfortnatlon consideted by the Own«r to be
confktenr.ktl or propflemry. The Owner shall prov!dl!l profes-                              10.3,4 When compeMatlOn L') ba.'!ed on 11 percentage of Coll
sl0nnl credit t'or the ot\rchiteet on the construction sign and                             scruction Co~t aad any portions of the Pro/ecc are deleted ~,
In the pmtnotional materials tbt th¢ 'Project.                                              othcrwbe oot conscruct-::(1, compensatton for t!'IO:le portlor.

AfA 00CUMSNT Bt41/CMII • OWNEWCfil"t'aC'l' AGRF.€MllNT • CONSTRt.:CTION :.!A."11\0ER,,
,10\,'l.'ll!R EOll'!ON • 199.i IIDITION • AIA• • ~l99l • r~it h,\lltlttCAfl INS'J'ITUTE 01' ARCHfl'IIC'I'$,
r'}'l NEW YORK AYaNCR, N.W.. WASHINGTO!II. f),C. 21)QrJ~S29? • WAANIN01 UnllceniterJ
....,..,,,,"""'"" vlnlll!M U.ll t:nav!laht lawa lb'ld wl8 tub!ect lho 11folator IV (eqaf lffl1BIICUtfDrt,                                8141/CMa-1992
    Case 2:20-ap-01103-BB                                          Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27                                                                                  Desc
                                                                   Main Document    Page 45 of 59



   of the Project shall be payable to the extent setvl<:e:I are                                                      10.5      PAYMENTS WITHHELD
   performed on th{J!ic pottloos, In accordance ..-1ch the schedule
    set forth In Subpnr:,graph 11.2.z, bnsed r)tt (lJ the lowest bona                                                10.5.1 No cieclu1;tion.11h1lft l;le made from the Ar<:hicect'.i; coi: · ,
    fide hidi; oc tlegodated pn)posats, (J1' (21 If no ~uc..:h bld11 ot:                                             pensatlon nn :iccounc of pt:nttlt~•. liqukl:m~d clam:11-1es nr othn ·
    pmp<)S\lls a1-e rcceh-ed, the: mo.<it 1-ecem estimate or C()n~tmc•                                               sum.~ withheld from pay:nems to Crlnttilt.:tnrs. or on :iccmw:
    Win Crn!t prepared by the-: Cot111truct1qn Manager for such por•                                                 r,I.' the eo~c t)l' change.~ in the ~'brk other than thO$e ti>r whl:. 1
    dona of ihe Pmfecc,                                                                                              th¢ ArChltt:ct h:is bee;n lbund to he liable.

    10.4         PAYMENTS ON ACCOUNr OF ADDITIONAL                                                                   10.8     ARCHITECT'S ACCOUNTING A~CORDS
                 SERVICES AND AEIMBUR$A8LS EXPENSES
                                                                                                                  10,6,1 Rc:cocdJ;i of Rciml;;1,.1tsnblt! Expense~ and expensci; p1e1 .
    10.4,1 Payments on acc<mnc of the Mchlrei;r'.s Addition.ti Set•                                               mining to Addltional Ser-:keli and '.lcrvice:s pcrtbrmed on t ~ :
    vices and foi: Reiinbut'!!able Expen:ses 5hatl be macll!! mnntl'lly                                           hasis of a multiple of .Dlrt:ct Pi.:t!lon.ne[ e:xpc:nse ~hnH > :
    up,m ptesenmtton of the Architect's smcemem of services                                                       avallnbk: to the Owner or the Owner·~ auchorlzcc.l reprt:$e:·.
    ret1dert1d qr expenses incurred.                                                                                 t:Uive at muruial!y convenJem times.




                                                                                                ARTICLE 11
                                                                                 BASIS OF COMPENSATION
   The Ownec sh:ill compensate the Archlteet ns MloW$:                                                                                                                                                     al),
   11.1 AN INITIAL PAYMENT of                               P'rve- fHt707APO
   shall be: m11dc:: 1-1pcm eicecut!on of this Aareemem an,1 credited to the Owner's nccmmc m flmd pnyrnenc.,
                                                                                                                                                                      D<"JU;tt5     ($   5tx:rJ -
                                                                                                                                                                                                                 ,. ,

   11,2        BASIC COMPENSATION                                                                                                                  ( ~VED ~~,1(1-)
   11.2.1 \IOR BASIC SERVICES, as deac:rtbed !Cl Article 1. and any ocller services lndudcd In. Artlcle 11 m; pim ol'Uu.,1c Sc:rv'l~•!:.
   Basic Compensati<>t'l shillt l')e computed as follows;
   I/JJ.M'f /J(l.tU I'!/ cr,mp111tuitin11. IIWt,d/11.g $tlj11J/{ff(/,i ,i/1/IIS. m11lt1PidS 1}1' (11/fCUhftl/,/Ut. amt ld!!11llf.\· J7b,1NS to u·l.•11:t /7t1rt1.:11("r 1r(<Jl/l1,(/,i 11( ,:11111/MIS/lfl~•II U/1/1,
   i/_lWI: lffl' •


                      t:'f Tf\E-, C,e,sr t::{=-c:t:JJ:JST(l. VCT/O#.J
                                                              d                    :~
                     ( ~1'1 M)),1-fJt.O ~9,/LUCT/.()JJ U/9'{ 1;..ff~,<tt,t),fJot..r·
  11,2,2 Where cCI'.n!')CMlltlon Is 1,ased on a stipulated sul'tl or percemage or Construction. Cost. pcogress p:1rmcnr, for Bas.·
  Services ln each phase $hall roi:nl the following percenrnic:s of the total B2~lc Comfiffs:.ttlt1n pily:1bl1:: .        .,

!(14f¾~iiP,Pro7,41.. FE£                                                                                 M6EW m.J17-t-,H-ov,ooo"'j
                                                     l,W~~ 10 ~ V.PIJt.
                                                     oon,,,, c,vi1- WP                                                                                      •    pt!t'Ce'.nt (     i 5..'¥-!./ Jrl ~.\,o,, I +,
   Deslgn Oe'l,elopment Phas ;                       n c:;._&-,, Oe:.v-., li1E=--1J ·1                      .J!:.J                                               percent       I   1{>,{, 'E:fl I 9-t:O
                                                                                                                                                                                           1
                                                                                                                                                                                                    :,,.
                                                                                                                                                                 percent   12f"O¾, 1
   Bld.(Hng or Negotiation Ph:tSc:                                                                                                                               pc rcen t < tfj •'II,, )
  Construction Phase:                                                                                                                                            percent t'J.f>A, 1
  Total Bnslc Comrensation:                                                                                                              one hunc:lred percc:nt ( tOO'K>1
   11.3       COMPENSAilON FOR ADDITIONAL SERVICES
  11.3.1 ll'OR ?ROJllCT REPRESENTATION' BF.YONO BASlC 5ERVICES, a:i descrlhedln Par:1graph 3 ..?. compensatlnn shull beco;:·,
  puted      ~   (oUQws:

                  J76 !!!!./ 1-k,utt. f_P.1~c, PAL APGtH7eDT
                  'rb,c, I Aov~ ~tO/t VpAP1SNl'-tJ
                                 I
                  ~ [it,Vf. O,LQ:illC.A-L-

  AIA r,ocUMENT Bf41/CMa • (~liR.\RCHJ'l'£GT AGRF.E~lli:-,ll' • C:0111!\'l'IU.:Ct'!O:.'/ MAc-l,\vlik-
  AC>V!5lil\ lt.OlitO!II • ft}'}J l!DITl'ON • ,\l;\e • tt(J\}l • ntli ;-\/.lliRl(,r\:,/ t;,i!l'l'l1't:TTtOl' .-\R(!Hl1'1!CTq.
  i-.1, ~lfl•N Y(JIU( ,\\.'f!~l.'l:l, ~Vi\'.• \f.<\l!lftNO'l'O~. Of.• .!lltJ!l(,.,.19,1 • WAANING: Vrtlhien111td
   • •         •     • ••• · ••- .,_.,. __._._.. t_.....,. .u..-,J .JU .,.,.k~
                                                                  i ..              id.,..f~
                                                                                   ♦kA              ♦A ,_,.•• _,..,_..,._,utblw
     Case 2:20-ap-01103-BB                                                        Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27                                                                               Desc
                                                                                  Main Document    Page 46 of 59



 11.3.2 FOR AD!)(1'1<)~AI. SERVICES OF Ti'IE ARCHfTECT, :.IS c.tes<:rlbccJ In :\ttld~s .3 ;ll'\el U. other tl1art {[) .-\dd!ti!Jnt1I Pro:,: :·t
 Repi:esematllln, n:; desctlbed In ?ar.tgraph ;S.2. and ll) !lervtccs Included tn Artl<!!e ll as ~mrt (){ 8:1~1c Se,'Vlces. but cxct1,1d; 1 .g
 scrvlce:oi of                      consulrant:1. compc:n:;adon il:lall be computed mi follow~;
 lft1.it1,·t fut,,,.             ,,r .:m11p,msttt1,,n /111::/u,-ti1'tl 1'111~ 011<1,,,r m11IIJ/1M~ 11( l)lt'fff!t ,,..•.,,.,,,.,,.., F..vp,m.fl! fr,,. Ptl11c1pa11 w1,1 ~mp/r\l'UU~. emit tdem11v {'r1nr:1p4# mid cf,u: ,·,,
 ;111pl,)_\'I/II,<.             t/ l'f(l/llinnl      lcNlltlfy ,1p11,;lflc •.,,,.;r.uil r,, irlm:b pnrt/G11/1.11' "Wf/)nd,• of    .,.,,,,,Q,,,<"'i,.,,, apf.~.v. If   ll~C,i'.Wlf',f,;                                                •




 11,/3,3 FOR AOOl'trON'Al SER\1C.F.S Of CONSt:LTA'.'iTS. lnciud!ng adclltiona! .1tructur:Jl. mec:nanlc11l and clccuical. englnti: ~-
ing services and those prt:>'ll'lded under Subparagntph 3.-i.19 or ldentltied in Artidc 11 iis part of Acklltk>nal Services, a mu1tip ,e
vf /t)         I                ~At                                 ( J./tJ
                                                                  l tlmes the amount.~ b!lled ro clle A.tchltect foe sitd\ serv(ces.
flt(111ul.r ,t/wifrf: 1,1,po.t "Ir. et11w,11a11t.i III Al'tt.:/11 IJ, If n.•1111rud.;




 11,4                  RSIMBURSABLE EXPENSES
11.4.1 POR REJMBt:RSABLE EXPENSJrS. ii$ described in t>n~-agraph 10.1, 11nd :mr oth.:ricems included In Ardde 12 :is Reimb: :·
inl,1¢ Ex;pense,. :t multlple of A.n /':.pS"'I                                     ( t'1 J times che ~xpc:nsc:ll incurred : :;
the Architect, the Architect's ernpli'>~J :m~onsillrdnes In the lmert:St of the Profe<:-t,


11.5                   ADOITtONAL PROVISIONS
11.5.1 _Ir THS 8AS(C S£R\'tCES covered l)y this Agreement h\\ve not been completed 111rttf:.in                         t          l
month:. o( the date hereof, through no fa•~lt of the Atchlte<:t. t:xtel'l:tlon the Architects servtccs beyond th:it t!me shall : ,,            or
compensated as t)l'OV!d~cl lo Subparagraphs 10,5.3 and ll.3.2.
11.S.2 · Pnrrnems arc due and p\l.ytble                                           >d:w-s from the date of the Architect's lllvoicc, Amou,1 .;
unp:Hcl                                       ) day~ lifter the Invoice d;ate shall henc- if\ceresr at the: mte ente~ed below, Of In the :1bsen: ,~
                                                                      (
thereof :tt th<: legal rate ptev:tlllng trom clme 1:0 time ac the principal p!:1ce of business of the Archir.cct.
lht1,:rt mtv '!f' 111/iJni:1 n,tlnltd itptm,/




1r.:~m:1• 1,111~an1I l'fl<fllil'i!lllttllls ll»dl1>' tbll FRditml 1l·11tb hi !111tdhtg ACt. s/1111/tw .,tnt/1 and /()f!{f/ ~l)lt$1lllfdr t:l't>r:tU M,,,,t ulld llliJltl" l'lifJf//illlt)/1$ (lf lb« ()ll,/trf!1''$ ' " :f
.4rc{,llai:t 's prit,r:/(lal plat;a$ r,j lmstm,n. lbll tc1:atton r,/ ttrll PJ'Y!/(ICI 4/Jl:f t1/'11tl'IJ11'tl >lt4,\• (Jj/llCI ,,.,,, 1,11/ldl{v a/ tbt., pml'lilil'lll ..ft,ecl/lC! fl!(<ttl atit·lt:11.tl:m11td htt ,:,/Jla/1, ,t
n•ith ras/]lll:t tn ikllrtfn11,< m· m1u1Jfl,:,t1tlf1n.1, ti/Id aw, l'lll(lll'dlllp 1'4l'Jllfl'lfllltllU                    .m,b
                                                                                                                    tJ$ /j•rflf611 dise/0$1/nlll or !L'Oll'II~.)

11,$.3 The r:t.tes :trtd multfptell sec forth for .\ddltlomtl Service:; shalt be Jhmuauy !l<.!Ju1itt!d In llCCOJ'dlloce wtch nortrull sal:I, i'
review practlces of the: Architect.




AtA DOCIJMINT B14fl<:Ma • OWNl'Jt,AR(~ITBCT AGR!&\llfNT • co~rRC,:CTION MA~:\(',l!lt,
,'\IJ\'l!jf!R r.omoN • lWZ. l!DITJ0N • ..                          ,.w• •
                                          ii9?Z • TH! ~ll!Rl<'--\1'1 INl.t'1'l'r!.;'CI! OF ,\RCfl1'rl!iGTS.
1~~'i NRW Y()RI( ,-'V!Nl:ll. N.W.. WMrllNGTON. o.c. :.lflilll(;•'SJ9J • WARNING: Ui\llcanaed
 •   4   .1-       .,,.,,.. _    ,,,_._.,_...,.   ,.,..   _...;..._.,,......._~-•   ..cu ... kLiult   u,..,. .-,...._, t,-. lanlit ~._,.arfJ,t.,-
     Case 2:20-ap-01103-BB                                     Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27                                                                                Desc
                                                               Main Document    Page 47 of 59
.,

                                                                                             ARTICLE 12
                                                                      OTHER CONDITIONS OR SERVICES
      l!l~~i,fl daichptlons
      tln11 ll/YIIIS             ,,, 11,ri ,!Cl'l.'IG,u
                     /rrclur:tudfl/olhur   ,1.g1wm-,1t.J      . A//dttlnnal fvri·lcl/$ /11 ~•futr,fld It'Ith I11 8a~i•, Cm11p1m$atlr.>n tittd insu~t ,nn,liflcul/1t11,11111/J~ /1t1,vmw1umd t:011lp(t111'<1
                                                        Identify                                                                                                                             ,




     This Agreement entered Into M ()f the day 2t1.d year flm wt·ltten :tbave.




     /Printed nam;, and tltlll)
                                                                                                             W<U...tA/.1.
                                                                                                          (Prl/1/.lltJ   nami: and f/1/11)
                                                                                                                                               t<. ' ? f ~
                    CAU-rlON: \(bu shrudd e.lgn an orlglmd AIA (focument which ha$ this caution printed In rl)ci
                    An orlgfnal assures that chang.es will not be obscured as may occ~r when documents are re r d
                    See matructJon SMet tor Limited License tor Aeproductlon of this diocument.                                                                                             P o ueecl




                                                                                                                                                                          9141/CMa-1992             1
                                                                                                                                                          'r.,11,i.::r   ...,. ...... - -
Case 2:20-ap-01103-BB   Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27   Desc
                        Main Document    Page 48 of 59




                              EXHIBITS
FAX fd I
.J.AUfv  rzI
                     j
 Case 2:20-ap-01103-BB        Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27
                              Main Document
                                  I            Page 49 of 59
                                 WilLLIAMK. SPENCER
                                                                                          Desc



~~ Ci,u : tJ             .!OlAAI I     Architect
         l,, ·
-3'2$ :::/ ;     j   ii-<)
                     i         7 !l'!l6l1i~an!7!aLaru,,Randti:JJ,ttrtw,, CA. 9221()
                                                  Ceil (SJ8) ~3-3<J9P



                                   . T.&MENI
                                     .       FOR $ERVICES




            1      ~~                 ·   l   -()1;~=,a)) No                          .
        E        Ct,               1  ,u9                               .
           : ·'. . .µ_~":~~--~~ : Oi.JIJ~!Vl!!:P
                                              I

                                              •~r



                                          -:&37
         Case 2:20-ap-01103-BB                  Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27                     Desc
                                                Main Document    Page 50 of 59

                                                Cashier's Check - Customer Copy               No,   0189509553
                                                          Vold After 90 Pays   9t.170/122l    Date 03/23/1 S 05 :27: 17 PM
CENTlNBLA & LA TtJ2RA                                                             NAZ
0005   0002174     0284


     Pay                                                                                               ***$30,000.00
  To The WILLIAM SPENCER
Order Of
                                                                                                      Not ..Negotiable
                                                                                                        Customer Copy
Ren1ittct (PurchMCd By); GWBNDOLYN NOLAN                                                            Retain for your Records
9a11k of Amcrlcm, N,A,                                                                                    451002931 ?17
()HOP.NIX, AZ




                                                Cashier's Check - Customer Copy                No, 0189510870
                                                          Void After 90 O.ys    91-170/1221   Date 06/01/lS 12:08:56 PM
CllNTJNBt,i\ & LA TUllRA                                                           NAZ
0014         0002174      0282


       Pay                                                                                             ***$30,000.00
   To Tile WILLIAM SPBNCER
 OrdorOf
              8ALANCJ3 $$,000                                                                          Not..Negotiable
                                                                                                        Customer Copy
Rt:ntlftor (Purchruicd By)! OWENDO!. YN NOLAN                                                       Rotain for your Records
1311nk of America, N,A,                                                                                   457002931717
l1H0[(NIX1 AZ.
               Case 2:20-ap-01103-BB                                                Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27                    Desc
                                                                                    Main Document    Page 51 of 59




                                                                                    Cashier's Check .. Customer Copy               No,   0189509554
                                                                                              Void Atlar90 Days     91-170112:21   Date 03/23/15 05,27: 17 PM
CENTINELA & LA TlJBRA                                                                                                  NAZ
ooos 0002174       0284


                             ~BANKOF~
        Pay                  ~A M ! R I C ~ f f l                                                                                             ***$4,000.00
  1'o Tho WU.,UAM SPENCER
 Order Or                                                                                                                                   Not-Negotiable
                                                                                                                                             Cu.st.tuner Copy
Rcmittor (Purch~ed By): GWBNl.lOLYN NOJ..AN                                                                                               Retain for your ~ords
1111nk of Aml.!tlca, N.A.                                                                                                                      457002931717
PHO£NIX,/\Z




 NOUU to l'U~ • tn lbt ,mt 111311h11 dltck l•lo.u. mltplffi1tlcr
 atolM, AIIWllttl t!Rl4#11111t ~"<I ,0-<!Ay W11 lift#. pctl1'11 wlO b• r6qUIJ<il
                                                                                     Cashier's Check .. Customer Copy               No,   0189510315
 1•110!' lo 1!1jdA..,.1ffll, 'tldt difek -1•~•kl i,,. ft04oll.,.d wllhl" PO dJy•,
                                                                                               Void After 90 Days    91-170/1221   Date 05/Ot/!5 12:41 :JO PM
 CHN'flNELA & f..A TIJERA                                                                                               NAZ
 0008    0002174       ooso

                                                                                                                                             ***$31,000.00

                                                                                                                                            Not-Negotiable
                                                                                                                                              Customer Copy
Remillcr (Purohascd By); MS OWENDQI,. YN LNOLAN                                                                                           Retain for your Records
ll11nk-0r AmorlCtl, N,A,                                                                                                                       457002931717
Pl'IOBN!X,Al
Case 2:20-ap-01103-BB                                  Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27                       Desc
                                                       Main Document    Page 52 of 59


     -~~~--~~


     ::.}l·
                                                                                                    .
                  ---~~~u;..c.~~"'Z                                    ✓.::c..,hlf.~ ..        '>
                                 ,...,,,..                  /       ..                         ~~
                                             ,.: ... , ,.

                  I~¥'··~~.
                        .                             '                     .
        !tor addotl ooourlly, your nmm:, muJ UGOll!lt ~ul!\lltr · ,w spr,onr an 1h11 ()<)py.            NOT Nl:?GO'flABt:e
     .... .. .                              .. ' . ,,:..:,,,.,._.
Case 2:20-ap-01103-BB   Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27        Desc
                        Main Document    Page 53 of 59




                                                                   d'    I •




                                                       NOT NSQOTfAl!LE
Case 2:20-ap-01103-BB   Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27   Desc
                        Main Document    Page 54 of 59




                              EXHIBIT6
                                                          Case 2:20-ap-01103-BB                                                     Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27                                                                                                                       Desc
                                                                                                                             1      Main Document    Page 55 of 59
                                                                                                                               t of Building and Safety

                 Certificate Inform                                                                                          S WESTERN AVE 90047
                Appllcatlon / hl'mlt

                 Plan Chl'ld< I Job No.

                Group




               _PrimaiyUse

                Wgrl(           O.SCrrpttcn
                                                                                                                             OR/ AFFORDABLE" LJVING UNITS OVER AT GRAPE PAAKING GARAGE
                Pennltl$titied




                P&rmtt Application Status
               ;s,;bm,;;; . . . . . .. . .


           E2~-~~-:=~
            ;Aesigned"' "'~ Engl,,..,


           ___
            ,                                 - - .
                             ............. ....

                                     ~-....·-···.....,_.,___
           / 8!llldlni1 Plo,nsPlcke!J Up
            ,,...,.___............
                                                                               ,'   .,, ..,_


                                                                                                                         .
            Permit Application crearahC
           J •"-••
           !DASCt..,_
                            '> • • " " - -      n, .. ,,.,.,,.,,_              q    •''       ,_...,   ••" -         <
                                                                                                                             .. _. -·........ ., .... rNot c1~",.;.i                                         ·· · r,h4t.io,s ·                                                                                                                    ·-·-::
           1 - - -............. ----···· ..... ., .. .,
                                                                                                                                                                                                                                                                     'WAIIAU
                                                                                                                                                                                                                                                                     i ROLLIN GETil.E"'                                ~ ~----
                                                                                                                                                                                                                                                                                                                                                        :
           ! Grttan Cod&                                                                                                                          . INot Clao1'9t.!                  .                                  i 7116/201!i                                                             ........ _,,,,., h.                 ·~- ....--!
                                                                                                                                                                                                                                                                                                                                                        '
           :      -              , . _ -•• ~ .......... _             "'"ii••··•'•,,,, . • •
                                                                                                                                     ,       ".... ... (N~-c,;;~--, .......              ~                                                                           J --•~.-· ... ~ ,
           ; AddNs,; approval

          j lMClfllO o\'lir:klooyorl!6-lt
                                                   -
          . -----~,~---- ......... .... ,.., .. _,.... ,..... ,. ,~,.                                                                      ...... _. l··-·--·     .. ·-- ~- . --
                                                                                                                                                       i Not C111ere<1                     j 7/29/201!;
                                                                                                                                                                                                          -.♦-
                                                                                                                                                                                                                     i';/2$112015
                                                                                                                                                                                                                 ~--:•~•-1,,-.....- ...... ·-"'
                                                                                                                                                                                                                                                                     ; O[iANLEE
                                                                                                                                                                                                                                                                     ( DEAN u;;;;                .
          i f:m:m,1dl!'l'lel\tfn public:-v                                                                                                • <.,   «   ';-"'«;~;:; .                '• .i,iz'si2015.
                                                                                                                                                                                             «   ,   <



                                                                                                                                               .... .. ---~- .. ,.-        .. - .. , .•• .•1 ~-.. .... , ,.... ,...,. ..
                                                                                                                                                                                    .,   ~           "'                           ~
                                                                                                                                                                                                                                                                     i Dlo'IN LEE
          i Eng Pr~.~ Ord 176,300                                                                                                                          : NcitCINred                                             : 7129/201!;                                     ; 01:ANLEE
          , FIi'$ Marshai FlNa J.Jre ~
          ~     .......
                 ,.... _, _,        ... ···-•. -·
                                     ~.... ........ '                      _
                                                                                                                                                           \Not~N:d
                                                                                                                                                          ,t .. - , .., .. , .... ,.-,
                                                                                                                                                                                                                    r 7/2!f/2015                                     /DEANt.Ee
          i HlghWay dadl,;etlon                                                                                                                                                                                     j112.9~15.                                       :l:l~tEE
          1~ g .,.,_l\slty bonu,
          b .......... .., ,._,_ .. ,. .•.,,..~                                                 .. _.....
                                                                                                                                                                                                                        - ....~--
                                                                                                                                                                                                                    ) 7/l9/2415                                   \OEANLEI:

                                  __
                                                                                                            u   ..
                                                                                                                                                                                                                    ~       ,,           '

                                                                                                                                                                                                                        7/29/2015                                 / PEAN LEE
          ;,•    '~ .,.,_.,                     ,,...._   ~,.."'""•--- , .. -···-··.
          : Low Imp.ct Ot~lopment                                                                                                                                                                                   i 7/29/2015 .                                     OEANLEE
          l"- -~-·-n ....._ ......,, ...........- .... ~.,.,.. .. ,
          I::~::,~~~~~~.... .                                                                                                                              . NotClntad
                                                                                                                                                                                                          • -~ •• , f ,_,..,..,,......... ,. '

                                                                                                                                                                                                          .. -, iL~~9{=~s
                                                                                                                                                                                                                  712912.015
                                                                                                                                                                                                                                                                      Dl:ANLEE

                                                                                                                                                                                                                                                                  ; OeANLEE
          : Prq/clct ~ ;i:. CAA_...
           ·-••·      _ _ _ . , . . _ .... , __ _ _ . . . . . . . ." - -            i     '
                                                                                              ' •
                                                                                                •••
                                                                                                                                                          i NatC:Jffr.d                                            :m~,s                                              OGANLllE
          ; Aoof/Waete dratnag111 to ilreet                                                                                                                t illatCl'<MIN!d                                        ;7/.?M015                                      , DEANUE
      ISewer •""1ltabllltl,
      1---·•«••···                             <    "'""•-·•·
                                                                                                                                                      ·+----·,      ,, .....
                                                                                                                                                       ; Not ct.ari»CI                                             '; 7J29/201S
                                                                                                                                                                                                                                                           . '""'I'" " """.
                                                                                                                                                                                                                                                                 , 01':ANLl:E
      ("''•·--·-·,. .. -•-., . ............. .                                                                                                                                                                                               ,.' ,, ......... ~-,f -~ ,., ,,.,_, ___ .,, .,. .. ..,.,, ,
      L~-~!~ID~bl~W~ "                                                                                                                                                                                             i71.29/2015                                   l DEAl-lw,e
                                                                                                                                                                                                                   '·                                            I


          Contact fnformetlon
                                                                                                                                                                                                                                                                                                           <' ••• ~-·      •   ,., ...;.,,,.-,.
      j No Data A\r.Jllabla.
      ~    ., ... ,~,,~. ,uu..,.,.,
                                                                                                                                                                                                                                                                                                       .......,. ·--- ·.•· ""·                . .!
                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                    I


      Inspector lnformatlon
  i Na Data Awt.fabf~... ,. • ·,,,_, ____., .
  '        ...... ,..         ,,., __ ,.._,, ..~-•-•<• - -·•-..                         <,•-~•-·-..........
https.:/twww.ladba.ee1Vices2.1..c:ity.
                                                                                                                                 ermitReporVPCisPwrnltOetail?ld1,.1501 O&id2=1 OOOO&id3=02176
Case 2:20-ap-01103-BB    Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27                   Desc
                         Main Document    Page 56 of 59
                      COOKE & ASSOCIATES, LLC
                      Structural & Civil Engineers
                      18726 S. Western Ave #208
                      Gardena, CA 90248
                      (310)608-5408




       September 13, 20 I9



       Re: 7601 South Western Ave.
       Los Angeles, CA. 90047


       To Whom It May Concern:


       After reviewing the proposed plans, there were certain deficiencies. The city requires a highway
       dedication of 3 feet and a 5 foot landscape set back; totaling an 8 foot set back on Western Ave.
       The balconies are also projecting over the property line.
                                                                                                      ..... ...
       The plans drawn by Bill Spencer will not fit on the proposed lot.



       If you have any questions please feel free to contact me at (310)608-5408.



       Thank you,
      Case 2:20-ap-01103-BB             Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27                 Desc
                                        Main Document    Page 57 of 59


                                      PROOF OF SERVICE
  State of California
  County of Los AngeJes


 I certify that I am e~ployed in the County of Los Angeles, State of California. I am over the age of 18
 and not a party to the within action; my business address is 915 Wilshire Boulevard, Suite 250, Los
 Angeles, California 9,001 7.
                         ..
 On October 22, 2019, I served the foregoing document described as the ARBITRATION AWARD on
 the interested parties :in this action as follows:

             LAURENCE H. LISHNER, ESQ.                               Lane M. Nussbaum, Esq.
         3000 South Robertson Boulevard, Suite 215                        NUSSBAUM
               Los Arlgeles, California 90034                     27489 Agoura Road, Suite 102
                  Llsinfo215@gmail.com                            Agoura Hills, California 91301
                                                                  lnussbaum@nussbaumapc.com

             William"K. Spencer, IN PRO PER
          2330 East Del Mar Boulevard, Suite 111
                Pasadena, California 91107
                   wksarch@gmail.com
                         i

   X    BY CER.;TIFIED U.S. MAIL, I placed a true copy of the document described above in a
- - - - sealed en:\relope and caused such envelope with postage thereon to be placed in the United
        States mail at Los Angeles, California.
        BY FACSIMILE, I caused such to be faxed to the attorneys on October 22, 2019
----
   X    BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused a copy of the document(s)
- - - - to be sent' from e-mail address elvira@adrservices.com to the persons at the e-mail addresses
        listed in the Service List. I did not receive, within a reasonable time after the transmission,
        any electronic message or other indication that the transmission was unsuccessful.
        BY PERSONAL SERVICE, I caused such envelope to be delivered by hand to the
- - - - attorneys 'on October 22, 2019.
   X    STATE l declare under penalty of perjury under the laws of the State of California that the
- - - - above is true and correct.
        FEDERAL I declare under penalty of perjury under the laws of the United States that the
- - - - above is true and correct.

                     '        Executed on October 22, 2019 at Los Angeles, California



                                               Elvira Pefia Camacho



                                                                                         Proof ofService 2- 9117/13
Case 2:20-ap-01103-BB   Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27
                                                                - "'                                                                   Desc
                        Main Document
                                 U.S. PostalPage 58 of 59
                                             Service™
                                                  CERTIFIED MAIL® RECEIPT
       ru                  ru ru                  Domestic Mail Only
       .:r                 .:r .:r
       □                   □        □
       ...a                ...a ...a
       co
       1.11
                           co co
                           1.11 1.11
                                                            OFFICIAL
                                             Certified Mall Fee
                                                                                                                  u
       r-=t                r-=r r-=t         $
       I"-                 I"- I"-                 ra Services & ees (check box, add foe as appropriate)
                                                 D Return Receipt (hardccpy)              $ _____ I
       □                   □        □            D Return Receipt (electronic)            $ _ _ _ __                  Postmark
       □                   □ Cl                  □ Certified Mail Restricted DeHvery      $ _ _ _ __                    Here
       □                   □ □                   □ Adult Signeture    Required            $ _ _ _ __
       CJ                  □ □                   D Adult Signature - e d Delivery $
                           □        □        Postage
       □
       ru                  ru ru~$'-------------~
       r-=r                r-=r r-=r Total Postage and Fees
       r-=r                r-=r r-=r $
      tr                   tr tr
       r-=r               r-=r r-=r
      □                   □ □
      I"-                 I"- I"-




                             LO
                             !Tl
                               CJ
                               ...a                                              Fl
                               cO
                               LO
                               .-=I                 $          .
                                                    Extra Services
                                                                    & Fees (cheCk />OJ< add fee aa appropriate)
                                                                                       ' $ _____ I
                               I"-                    □ Return Recelpt(hardccpy)          $ _ _ _ __                     Postmark
                                Cl        Cl  O Return Receipt (etectronlc)                                                Here
                                              0 Certified Mall Reetricted Delivery $
                                CJ        □
                                CJ         Cl O Adult Slgneture Required            $ -.- - - - - 1
                                CJ         CJ 0 Adutt Signature Restricted Delivery $

                                CJ
                                 ru
                                 .-=I
                                 .-=I
                                 er
                                 .-=I
                                 CJ
                                 I"-




                                                                                                                             .     '
                                                       U.S. Postal Service™
                                                       CERTIFIED MAIi...® RECEIPT
                             tr tr                     Domestic Mail Only
                             1.11       LO
                             □          □
                             J]

                             c(J,.,cC)
                             LO
                                        J]


                                        1.11
                                                                                                                  u
                             r-=r r-=r            $
                             I"- I"- Extra Services & Fees (cheCk />OJ<, add foe as appropriate)
                                                      D Return Receipt (hardccpy).            $ _ _ _ __
                             CJ         CJ            D Return Racelpt (electronic)           $ _ _ _ __                Postmark
                             □          □           0    Certified Mall Reetrlcted Delivery   $ _ _ _ __                  Here
                             CJ         □           D Adult Slgneture Required            $ _ _ _ __
                             □          □           D Adult Signature Restricted Delivery $
                             CJ □ Postage
                             ru ru                $
                             r-=t       ..-'I Total Postage and Fees
                             r-=r       ,..::i
                                                  $
                             tr         er
                             r-=r     ,..::i
                             □ □
                             I"- I"-
        Case 2:20-ap-01103-BB                      Doc 55 Filed 03/23/21 Entered 03/23/21 16:44:27                                     Desc
                                                   Main Document    Page 59 of 59



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
27489 Agoura Rd., Ste. 102, Agoura Hills, CA 91301

                                                                       AMENDED
A true and correct copy of the foregoing document entitled (specify): __________________________________________
 NOTICE OF MOTION FOR MOTION LEAVE TO AMEND COMPLAINT; MEMORANDUM OF POINTS AND AUTHORITIES;
________________________________________________________________________________________________
 DECLARATION OF RICHARD J. USS
________________________________________________________________________________________________
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________,
03/23/2021          I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
  Carolyn A Dye (TR) - trustee@cadye.com, Jennifer H Wang - jwang@cookseylaw.com, Daniel King -
  dking@theattorneygroup.com, United States Trustee (LA) - ustpregion16.la.ecf@usdoj.gov



                                                                                       □ Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
            _____________, I served the following persons and/or entities at the last known addresses in this bankruptcy
On (date) ______
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.




                                                                                       □    Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________,
                                                                                                  03/23/2021       I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
Honorable Sheri Bluebond - 255 E. Temple Street, Suite 1534 /Courtroom 1539, Los Angeles, CA 90012


 William K Spencer - 2330 E Del Mar #111, Pasadena, CA 91107


                                                                                       □    Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

03/23/2021         Shauna Wilcox
 Date                      Printed Name                                                         Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
